Exhibit 10(b)(7)(j)

Execution Version

 

 

AMENDED AND RESTATED SALE AND SERVICING AGREEMENT

among

NEWSTAR FINANCIAL, INC.,

as Servicer and as Seller

NEWSTAR WAREHOUSE FUNDING 2005 LLC,

as Purchaser

and

LYON FINANCIAL SERVICES, INC.,

d/b/a U.S. Bank Portfolio Services

as Backup Servicer

Dated as of December 30, 2005

as

AMENDED AND RESTATED

as of November 19, 2008

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I USAGE AND DEFINITIONS ARTICLE II PURCHASE AND SALE
Section 2.1    Purchase and Sale of Assets    1 Section 2.2    Procedures for
Acquisition of Assets    3 Section 2.3    Assignment and Assumption    5
Section 2.4    Distributions    5 Section 2.5    Irrevocable Sale; No Recourse
   5 Section 2.6    Asset Purchase Price    6 Section 2.7    Revolving Period;
Termination    6 Section 2.8    Intent; Savings Clause    7 Section 2.9   
Voting    7 Section 2.10    Authorization    8 Section 2.11    Acknowledgment of
Pledge    8 ARTICLE III REPRESENTATIONS AND WARRANTIES Section 3.1    Seller’s
and Servicer’s Representations and Warranties as to Themselves    8 Section 3.2
   Representations and Warranties of Seller as to the Purchased Assets    9
ARTICLE IV SERVICING Section 4.1    Appointment of Servicer; Duties of Servicer
   9 Section 4.2    Servicing Fees    14 Section 4.3    Servicer Not to Resign
   14 Section 4.4    Power of Attorney    14 Section 4.5    Servicing Covenants
   15

 

i



--------------------------------------------------------------------------------

Section 4.6    Termination of Servicer by Purchaser Following Servicer Event of
Default    17 Section 4.7    Backup Servicer; Duties of Backup Servicer    17
Section 4.8    Appointment of Successor Servicer    19 Section 4.9    Collection
Account, Custodial Account and Holding Account    20 Section 4.10    Removal of
Backup Servicer    23

ARTICLE V CONDITIONS PRECEDENT

Section 5.1    Conditions Precedent    24 Section 5.2    Conditions Precedent to
the Effectiveness of this Amended and Restated Sale and Servicing Agreement   
25

ARTICLE VI COVENANTS

Section 6.1    Substitution of Assets; Repurchase or Substitution of Warranty
Assets; Repurchase of Charged-Off Assets    26 Section 6.2    Optional Sales   
30 Section 6.3    Discretionary Sales    32 Section 6.4    Application of
Proceeds of Optional Sale or Discretionary Sale    34 Section 6.5    Procedures
for Repurchase of Purchased Assets    34 Section 6.6    Annual Designation of
Non-Securitizable Loans and Removal from Borrowing Base    34 Section 6.7   
Delivery of Financial Statements    35 Section 6.8    Inspection    35
Section 6.9    Reporting Requirements    35 Section 6.10    Market Gains and
Market Losses    36 ARTICLE VII LIABILITY AND INDEMNIFICATION Section 7.1   
Seller’s Indemnification Obligations    36 Section 7.2    Servicer’s
Indemnification Obligations    37 Section 7.3    Third Party Claims    37

 

ii



--------------------------------------------------------------------------------

Section 7.4    Continuing Obligation    37    ARTICLE VIII MISCELLANEOUS   
Section 8.1    Costs and Expenses    38 Section 8.2    Receipt of Distributions
by Party Not Entitled Thereto    38 Section 8.3    Notices    39 Section 8.4   
Exercise of Rights and Remedies    40 Section 8.5    Termination    40
Section 8.6    Survival; Successors and Assigns; Third-Party Beneficiary    41
Section 8.7    Further Assurances    41 Section 8.8    Parties’ Other
Relationships    41 Section 8.9    Entire Agreement; Conflict    42 Section 8.10
   Counterparts; Telecopies    42 Section 8.11    Relationship Among Seller,
Purchaser and Certain Other Entities    42 Section 8.12    Severability    42
Section 8.13    GOVERNING LAW; JURISDICTION    42 Section 8.14    Waiver of
Trial by Jury    43 Section 8.15    Subrogation    43 Section 8.16    Updating
List of Authorized Officers    43 Section 8.17    Confidentiality    43

 

iii



--------------------------------------------------------------------------------

Schedule    SCHEDULE 1 – Notices SCHEDULE 2 – Concentration Account Exhibits   
EXHIBIT A – Form of Notice of Sale EXHIBIT B – NewStar Form of Assignment and
Assumption EXHIBIT C – Form of Monthly Report EXHIBIT D – Authorized Officers of
Servicer EXHIBIT E – Authorized Officers of Seller EXHIBIT F – Form of Payment
Date Report EXHIBIT G – Moody’s Industry Classification Groups Appendix   
APPENDIX A – Usage and Definitions

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED SALE AND SERVICING AGREEMENT, dated as of December 30,
2005, as AMENDED AND RESTATED as of November 19, 2008 (as it may be further
amended, modified or supplemented from time to time, this “Agreement”), among
NEWSTAR FINANCIAL, INC, a Delaware corporation (“NewStar Financial”), as seller
(in such capacity, “Seller”) and as servicer (in such capacity, “Servicer”),
NEWSTAR WAREHOUSE FUNDING 2005 LLC, a Delaware limited liability company
(“NewStar LLC”), as purchaser (in such capacity, “Purchaser”) and LYON FINANCIAL
SERVICES, INC., d/b/a U.S. Bank Portfolio Services, a national banking
association (“USBPS”), as backup servicer (in such capacity, “Backup Servicer”).

WHEREAS, Seller, Purchaser, Servicer and Backup Servicer are parties to the
original Sale and Servicing Agreement, dated as of December 30, 2005 (as amended
prior to the effectiveness of this Agreement, the “Original Agreement”);

WHEREAS, the parties hereto wish to AMEND and RESTATE the Original Agreement to
effectuate certain amendments to various provisions set forth below, subject to
the terms and conditions contained herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I

USAGE AND DEFINITIONS

Capitalized terms used but not otherwise defined in this Agreement are defined
in Appendix A to this Agreement. Appendix A also contains rules as to usage
applicable to this Agreement.

ARTICLE II

PURCHASE AND SALE

Section 2.1 Purchase and Sale of Assets.

(a) Subject to the terms and conditions set forth in this Agreement, from time
to time, (i) Seller may designate Loan Portions and Participations
(collectively, “Assets”) for sale to Purchaser and (ii) Seller shall sell (or
cause to be sold) to Purchaser, and Purchaser shall purchase from Seller (or
from a third party designated by Seller), the Assets so designated (together
with all Transferred Rights, but excluding the Retained Interest with respect to
any such Asset). Each such designation shall be made by delivery of notice by
Seller to Purchaser no later than 2:00 p.m. New York time at least one
(1) Business Day prior to such proposed sale, which notice shall be in the form
set forth as Exhibit A (each such notice, a “Notice of Sale”). Each Loan Portion
that is so designated pursuant to a Notice of Sale (together with all
Transferred Rights with respect thereto, but excluding the Retained Interest) is
referred to as a “Purchased Loan Portion,” and each Participation that is so
designated pursuant to a Notice of Sale (together with all Transferred Rights
with respect thereto, but excluding the Retained Interest) is referred to as a
“Purchased Participation.” The Purchased Loan Portions



--------------------------------------------------------------------------------

and Purchased Participations are referred to collectively as the “Purchased
Assets.” Any Purchased Asset that is originated by a Person other than Seller as
part of a syndicated loan transaction (whether such Purchased Asset is acquired
from Seller or from a Third Party Transferor) shall have been re-underwritten by
Seller in accordance with the Credit Policies and Procedures, prior to such
Purchased Asset becoming part of the Transferred Rights hereunder.
Notwithstanding anything in this Agreement or any other Basic Document to the
contrary, any Purchased Asset that is acquired by Purchaser from a Third Party
Transferor, shall be deemed to have been sold by Seller to Purchaser for all
purposes of this Agreement, including, without limitation, for purposes of the
representations and warranties set forth in Section 3.2, the covenants and
obligations of Servicer set forth in Article IV and the covenants set forth in
Article VI. For avoidance of doubt, all Letter of Credit Rights shall constitute
‘Purchased Assets’ and a part of the ‘Transferred Rights’ that shall be Assigned
to the Purchaser pursuant to Section 2.2(a) hereof (and all such Letter of
Credit Rights are hereby assigned, conveyed, set over, granted, pledged and
transferred to the Purchaser).

(b) Without limitation of subsection (a), above, as between Purchaser and
Seller, Seller shall be responsible for, and hereby assumes from the Purchaser,
and hereby covenants and agrees to (now and at all times in the future) perform
all obligations on the part of the Lender to fund the unfunded Commitment
relating to the Purchased Assets, to issue (or cause to be issued) letters of
credit as required under the Loan Documents relating to the Purchased Assets and
to perform any other obligations under such Loan Documents or otherwise in
respect of the Purchased Assets. Without limitation of the foregoing, Purchaser
does not assume any of the obligations under the Purchased Assets constituting a
part of the Retained Interest. For avoidance of doubt, (A) this Section 2.l(b)
shall apply with respect to all Purchased Assets, including Purchased Assets
that are acquired from Seller and Purchased Assets that are acquired from third
parties, (B) Seller may satisfy its obligation to fund additional draws on the
Commitment under any Revolving Credit Facility or Delayed-Draw Term Loan by
causing Purchaser to sell additional Incremental Note Balances under the New
Note Purchase Agreement and apply the proceeds of such draws to fund such
Commitments (provided, that the conditions to such sales of additional
Incremental Note Balances under the New Note Purchase Agreement and the other
Basic Documents are satisfied) and (C) Seller may satisfy its obligation to
cause letters of credit to be issued under the Related Loan with respect to any
Purchased Loan Portion by directing Purchaser to direct the Note Purchaser Agent
to cause the Issuing Bank to issue Letters of Credit pursuant to Section 2.07 of
the New Note Purchase Agreement (provided, that the conditions to such issuance
under the New Note Purchase Agreement and the other Basic Documents are
satisfied). Without limitation of the foregoing, from and after (I) the funding
of any Advance in respect of the Related Loan (constituting a Delayed-Draw Term
Loan or Revolving Credit Facility) with respect to any Purchased Asset, all
rights arising from or relating to such Advance (including, without limitation,
the right to receive from the Borrower and any other Obligors repayment of such
Advance and any interest thereon) will constitute a part of the Purchased
Assets, the Collateral and the property sold to Purchaser under this Agreement
and (II) the issuance of a Letter of Credit in respect of the Related Loan with
respect to any Purchased Loan Portion, all rights arising from or relating to
such Letter of Credit (including, without limitation, the right to receive from
the Borrower and any other Obligors reimbursement of any draws thereon, together
with related interest, fees, charges, commissions and other amounts) will
constitute a part of the Purchased Assets, the Collateral and the property sold
to Purchaser under this Agreement.

 

2



--------------------------------------------------------------------------------

(c) The assumption of obligations and retention of rights described in
subsection (b), above, shall not be deemed to limit the rights of the Purchaser
to be reflected as the “lender” on the books and records of the Agent with
respect to each Loan relating to a Purchased Loan Portion.

Section 2.2 Procedures for Acquisition of Assets.

(a) Each Purchased Asset shall be Assigned to Purchaser. Each such Assignment
shall become effective no later than the Purchase Date. Except as may be
otherwise required under the applicable Loan Documents, in no event shall
Purchaser assume any obligations with respect to the Commitment or any other
funding obligations in respect of any Revolving Credit Facility or Delayed-Draw
Term Loan, provided, that, in any such event, Seller’s obligation to fund the
unfunded Commitment on any Related Loan with respect to a Purchased Asset, and
to cause letters of credit to be issued under, and perform other obligations
under, the Loan Documents in respect of the Purchased Assets, in each case
pursuant to Section 2.1(b) shall not be limited. Seller shall pay, waive or
cause to be waived all Assignment Fees with respect to the Assignment of the
Purchased Assets by Seller to Purchaser pursuant to this Article II.

(b) Seller shall deliver, or cause to be delivered to Custodian for inclusion in
the related Purchased Asset File, the documents listed below with respect to
each Purchased Asset and the Related Loan (including, without limitation, a
Purchased Asset to be acquired by Purchaser pursuant to a substitution under
Section 6.1 of the Sale and Servicing Agreement and a Purchased Asset that is
acquired from a Third Party Transferor), on or prior to the respective dates and
times specified opposite such documents in the table below. If so indicated in
the column designated “Copy to Note Purchaser Agent,” below, Seller shall
deliver, or cause to be delivered, a copy of the applicable documents to the
Note Purchaser Agent.

 

Date and Time

  

Required Documents

  

Copy to Note
Purchaser Agent?

Not later than 12:00 p.m. on the Purchase Date (the “First Delivery Date”)   
Copies (which may sent by facsimile or by electronic mail in Adobe Portable
Document Format) of:    Yes   

 

(1) except in the case of an Uncertificated Loan, a fully executed and
authenticated Loan Note either (x) in the name of the Purchaser evidencing the
full principal amount of such Purchased Loan Portion or (y) duly indorsed to the
Purchaser or indorsed in blank (either by an allonge or by stamp);

     

 

(2) in the case of any Loan Portion (whether or not constituting an
Uncertificated Loan), (x) the Assignment Document with respect to the assignment
of the relevant Purchased Loan Portion to the Issuer (if applicable) and

  

 

3



--------------------------------------------------------------------------------

Date and Time

  

Required Documents

  

Copy to Note
Purchaser Agent?

   (y) evidence reasonably satisfactory to the Custodian and the Note Purchaser
Agent (in their sole discretion) that the Purchaser has been evidenced as a
Lender with respect to the full principal amount of such Purchased Loan Portion
on the books and records of the Agent with respect to the Related Loan;      
(3) in the case of a Purchased Participation, (x) the Assignment Document with
respect to the assignment of such Purchased Participation to the Issuer and
(y) a fully executed and, if necessary, authenticated Participation Certificate
(if applicable) or other evidence reasonably satisfactory to the Custodian and
the Note Purchaser Agent (in their sole discretion) that the Purchaser has
become the legal owner of such Purchased Participation and is entitled to
payments thereunder from the related Participation Counterparty (the documents
referred to in the foregoing clauses (1), (2) or (3), as applicable, with
respect to any Purchased Asset, the “First Deliverable Documents”); and      
(4) documentation reasonably satisfactory to the Note Purchaser Agent evidencing
that, to the extent not reflected in the related Loan Assignment Document, the
Required Consents, if any, have been obtained.    Not later than the close of
business of the Custodian on the second Business Day following the Purchase Date
(the “Second Delivery Date”)    Original executed copies of:    No   

 

(1) except in the case of an Uncertificated Loan, the documents referred to in
clause (1) of the definition of First Deliverable Documents, above;

     

 

(2) in the case of an Uncertificated Loan, the documents referred to in clause
(2)(x) (if applicable) of the definition of First Deliverable Documents, above;
and

     

 

(3) in the case of a Purchased Participation, the documents referred to in
clause (3) of the definition of First Deliverable Documents, above (the
documents referred to in the

  

 

4



--------------------------------------------------------------------------------

Date and Time

  

Required Documents

  

Copy to Note
Purchaser Agent?

   foregoing clauses (1), (2) or (3), as applicable, with respect to any
Purchased Asset, the “Second Deliverable Documents”).    Not later than the
close of business of business of the Custodian on the seventh Business Day
following the Purchase Date (the “Third Delivery Date”)    (1) A completed
Purchased Asset Schedule, (2) a complete set of the original executed Required
Loan Documents with respect to such Purchased Asset and (3) copies of all other
Loan Documents that were provided to Seller, or otherwise are in the possession
of Seller, in connection with the origination of acquisition of the Purchased
Asset or the Related Loan (the “Third Deliverable Documents”).    Yes (solely in
the case of the Asset Schedule) As soon as practicable following the effective
date of any amendment, assumption, modification, consolidation or extension of
any Purchased Asset or Related Loan    If in the possession of Seller or
servicer original executed copies of any additional Loan Documents and an
updated Purchased Asset Schedule which lists such additional Loan Documents.   
No As soon as practicable but not later than the second Business Day following
request therefor    All other documentation with respect to such Asset and the
Related Loan that is reasonably requested by the Custodian or the Note Purchaser
Agent and is in the possession of, or reasonably obtainable by, Seller or
Servicer.    Yes

Section 2.3 Assignment and Assumption. Subject to Section 2.1(a) and the other
terms and conditions set forth in this Agreement, Seller hereby assigns to
Purchaser, and Purchaser hereby accepts from Seller, the Transferred Rights with
respect to each Purchased Asset, effective as of the earlier of (i) the date as
of which such Purchased Asset is designated for sale pursuant to Section 2.1(a)
and (ii) the Purchase Date (such earlier date, the “Acquisition Date”).

Section 2.4 Distributions. Purchaser shall be entitled to all Distributions
received on or after the Acquisition Date with respect to any Purchased Asset.

Section 2.5 Irrevocable Sale; No Recourse. Seller and Purchaser each
acknowledges that, subject to the terms and conditions set forth in this
Agreement:

(a) each sale of a Purchased Asset (and the Transferred Rights with respect to
any such Purchased Asset) under this Agreement is irrevocable; and

(b) except as expressly elsewhere set forth in this Agreement and the other
Basic Documents (including, without limitation, as to the covenants,
representations,

 

5



--------------------------------------------------------------------------------

warranties and indemnities of Seller and the conditions to purchase set forth in
this Agreement), Purchaser shall have no recourse to Seller for the failure of
any Borrower, other Obligor, Participation Counterparty or other Person to
comply with its obligations under the Loan Documents or Participation Documents
relating to any Purchased Asset or the Related Loan, including, without
limitation, the failure of any Borrower, other Obligor, Participation
Counterparty or other Person to make any payment required under such documents.

Section 2.6 Asset Purchase Price.

(a) Purchaser shall acquire each Purchased Asset pursuant to Section 2.1 at a
purchase price (the “Asset Purchase Price”) equal to (i) in the case of a
Purchased Asset sold to Purchaser by Seller, the book value at which the
Purchased Asset is carried on the books of Seller or (ii) in the case of a
Purchased Asset purchased by Purchaser directly from a third party, the purchase
price paid to such third party (net of any accrued interest paid with respect to
such purchase).

(b) Purchaser may pay part or all of each such Asset Purchase Price in cash, and
any balance shall constitute a deemed capital contribution by Seller to
Purchaser.

Section 2.7 Revolving Period; Termination.

(a) The period (the “Revolving Period”) with respect to which Purchased Assets
are purchased by Purchaser pursuant to this Section 2.7 will (i) begin on and
include the Closing Date and (ii) end on and exclude the date that is 364 days
following the Closing Date, as such Revolving Period may be extended pursuant to
Section 2.7(b) (such date, as so extended from time to time, the “Scheduled
Termination Date”); provided, however, that the Revolving Period may be
terminated on an earlier date pursuant to Section 2.7(d).

(b) Unless earlier terminated pursuant to Section 2.7(d), and subject to
Section 2.7(c), the Revolving Period will be automatically renewed (without
further action of the parties) for additional successive terms of 364 days
following the Scheduled Termination Date; provided, that each such renewal shall
be subject to satisfactory completion of the Annual Credit Review by the New
Note Purchaser in the manner set forth in Section 2.03 of the New Note Purchase
Agreement.

(c) Notwithstanding Section 2.7(a) and Section 2.7(b), the Revolving Period
shall terminate (if not terminated earlier) on November 7, 2011 (the “Final
Termination Date”); provided, however, that the Revolving Period may be extended
for one or more successive periods of 364 days following such date with the
mutual written consent of Purchaser, Seller, and the Note Purchaser Agent.

(d) The Revolving Period will terminate, without further action of the parties
to this Agreement, upon the occurrence of an Event of Default (unless such Event
of Default is waived by the Note Purchaser Agent in the manner described below).
The occurrence of an Event of Default shall not affect the rights and
obligations of Servicer pursuant to this Agreement unless and until such rights
and/or obligations have been terminated pursuant to Section 4.6. The Note
Purchaser Agent may waive any Event of Default in writing. No waiver shall
extend to any subsequent Event of Default or other default or impair any right
consequent thereon except to the extent expressly so waived.

 

6



--------------------------------------------------------------------------------

Section 2.8 Intent; Savings Clause.

(a) This Agreement is intended to effect an absolute transfer, sale and
Assignment of the Purchased Assets to Purchaser and, immediately after giving
effect to each such sale, neither Seller nor any Third-Party Transferor will
have any further interest (legal or equitable) in such Purchased Assets. Each of
Seller and Purchaser agree to treat each sale of Purchased Assets pursuant to
this Article II for all purposes (other than for financial accounting and U.S.
federal income tax purposes) as an absolute transfer on all relevant books,
records, financial statements and other documents with respect to the Purchased
Assets so sold. If the transfer of the Purchased Assets pursuant to this
Agreement on one or more Acquisition Dates (taken together with the payment of
the Asset Purchase Price or the portion thereof that is payable in cash) is
characterized as a collateral transfer for security or as a financing
transaction (a “Recharacterization Event”), Seller intends that the Purchaser
have a first priority, perfected security interest in, and lien on, the
Purchased Assets to secure an obligation of Seller to pay to the Purchaser an
amount (the “Seller Secured Amount”) equal to, without duplication, the sum of
the Note Balance from time to time outstanding, plus all interest accrued
thereon, plus all accrued and unpaid Unused Fee Amounts and L/C Fee Amounts,
plus all reimbursement obligations due to the Issuing Bank under the
Reimbursement Agreement, plus all interest accrued thereon, plus all other
obligations of Seller and/or the Issuer to the Purchaser, the Indenture Trustee,
the Custodian, the Back-Up Servicer, any Hedge Counterparty, the Issuing Bank,
the Note Purchaser, the New Note Purchaser and/or the Note Purchaser Agent under
the Basic Documents. Accordingly, if a Recharacterization Event occurs, Seller
shall be deemed to have granted, and Seller does hereby grant, to the Purchaser
a security interest in, to and under the Purchased Assets and all proceeds
thereof, whether now existing or hereafter acquired, in each case to secure the
obligation of Seller set forth in Section 2.8(b), and this Agreement shall
constitute a security agreement under Applicable Law.

(b) Seller agrees to pay to Purchaser, on demand, and Seller shall have the
right to prepay, an amount equal to the applicable Seller Secured Amount on or
after any date on which a Recharacterization Event has occurred with respect to
any Purchased Asset. If, after demand by Purchaser, Seller fails to pay to
Purchaser an amount equal to the applicable Seller Secured Amount with respect
to any Loan (i) Purchaser will have all of the rights and remedies of a secured
party under the UCC (including the rights of a secured party obtaining a lien
under Section 9-608 of the UCC) and (ii) Seller will have all the rights of a
debtor granting a lien under the UCC (including the rights of a debtor granting
a lien under Section 9-623 of the UCC).

Section 2.9 Voting. On and after the Acquisition Date to but excluding the date,
if any, on which such Purchased Asset is sold, repurchased or substituted
pursuant to Section 6.1, Section 6.2 or Section 6.3 with respect to any
Purchased Asset, Purchaser or Purchaser’s designee (and Purchaser hereby
irrevocably designates the Note Purchaser Agent or, if necessary to effect such
rights, the Indenture Trustee, acting at the direction of the Note Purchaser
Agent, as its designee for such purposes) shall have the sole authority to
exercise all voting and other rights and remedies with respect to, or allocable
to, such Purchased Asset, except to the extent that such rights and powers have
been delegated to Servicer as set forth in

 

7



--------------------------------------------------------------------------------

Section 4.1 (and subject to the conditions set forth in Section 4.1, including,
without limitation, Section 4.1(e)). Each of Seller and Purchaser agrees to take
any such actions as are necessary to effect the intentions expressed in the
immediately preceding sentence.

Section 2.10 Authorization. Seller hereby authorizes Purchaser and/or any
counsel selected by Purchaser to file a Record or Records (as such term is
defined in the applicable UCC), including financing statements or continuation
statements, and amendments thereto, in all jurisdictions and with all filing
offices as are necessary or advisable to perfect, and continue the perfection
of, (i) the Assignments with respect to Purchased Assets and assignments of
Transferred Rights with respect to Purchased Assets, in each case made from time
to time pursuant to Section 2.1 and (ii) the security interest granted to
Purchaser pursuant to Section 2.8(b). Each such Record may describe the
collateral subject thereto in any manner as Purchaser may determine is
necessary, advisable or prudent to ensure the perfection of the assignments and
security interests described in the immediately preceding sentence; provided,
however, that such description shall only cover the Purchased Assets and not
rights or interests with respect to assets that are not Purchased Assets.

Section 2.11 Acknowledgment of Pledge. Seller acknowledges that Purchaser will,
pursuant to the Indenture, assign and pledge the Purchased Property and certain
other property and rights to the Indenture Trustee for the benefit of the
Secured Parties. Seller hereby consents to such assignment and pledge.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Seller’s and Servicer’s Representations and Warranties as to
Themselves. Seller and Servicer each respectively represents and warrants to and
for the benefit of Purchaser, the Note Purchaser, the New Note Purchaser, the
Note Purchaser Agent, and the Issuing Bank as of the date of this Agreement and
as of each Purchase Date that:

(a) it (i) is duly organized and validly existing as a corporation under the
laws of the State of Delaware, (ii) is in good standing under such laws and
(iii) has full power and authority to execute, deliver and perform its
obligations under this Agreement;

(b) it is duly qualified to do business (or is exempt from qualification
requirements), and has obtained all necessary licenses and approvals, in each
jurisdiction in which the performance of its obligations under this Agreement
requires such qualification;

(c) its execution, delivery, and performance of this Agreement has not resulted
and will not result in a breach or violation of any provision of (i) its
organizational documents, (ii) any statute, law, writ, order, rule or regulation
of any Governmental Authority applicable to it, (iii) any judgment, injunction,
decree or determination applicable to it or (iv) any contract, indenture,
mortgage, loan agreement, note, lease or other agreement, document or instrument
to which it may be a party, by which it may be bound or to which any of its
assets is subject, in each instance, which would (A) have a material adverse
effect on it or (B) impair its ability to perform its obligations under this
Agreement;

 

8



--------------------------------------------------------------------------------

(d) this Agreement (x) has been duly and validly authorized, executed and
delivered by it and (y) constitutes the legal, valid and binding obligations of
it, enforceable against it in accordance with the terms of this Agreement,
except as such enforceability may be limited by bankruptcy, insolvency, or other
similar laws of general applicability affecting the enforcement of creditors’
rights generally and by the court’s discretion in relation to equitable
remedies;

(e) no notice to, registration with, consent or approval of or any other action
by any relevant Governmental Authority or other Person (other than those which
have been obtained and other than the Required Consents) is or will be required
for it to execute, deliver, and perform its obligations under, this Agreement;

(f) no proceedings are pending against it or, to the best of its knowledge,
threatened against it before any relevant Governmental Authority that, in the
aggregate, will materially and adversely affect any action taken or to be taken
by it under this Agreement;

(g) no Event of Default, Potential Event of Default, Servicer Event of Default
or Potential Servicer Event of Default has occurred and is continuing;

(h) in the case of Seller, it is a Qualified Purchaser; and

(i) Neither Seller nor Purchaser (i) maintains or participates in a Benefit Plan
or Multiemployer Plan, or (ii) will form a Benefit Plan or Multiemployer Plan
without the prior written consent of Note Purchaser Agent and an amendment to
the Basic Documents containing reasonable and customary provisions addressing
issues relating to the formation and maintenance of a Benefit Plan or
Multiemployer Plan.

Section 3.2 Representations and Warranties of Seller as to the Purchased Assets.
Seller represents and warrants, to and for the benefit of Purchaser, the Note
Purchaser, the New Note Purchaser and the Note Purchaser Agent, with respect to
each Purchased Asset, that such Purchased Asset satisfies the Loan Eligibility
Criteria as of the Purchase Date with respect to such Purchased Asset.

ARTICLE IV

SERVICING

Section 4.1 Appointment of Servicer; Duties of Servicer.

(a) Appointment. Purchaser hereby appoints NewStar Financial as Servicer of the
Purchased Assets under this Agreement and NewStar Financial hereby accepts such
appointment. Subject to Section 4.1(c) and the other provisions of this
Agreement, Purchaser authorizes Servicer to perform such services and take such
actions on its behalf as are contemplated hereby and to exercise such other
powers as are delegated to Servicer under this Agreement, in each case, together
with such authority and powers as are reasonably incidental thereto.

 

9



--------------------------------------------------------------------------------

(b) General Obligations of Servicer. Servicer shall, in accordance with
Section 4.1(i): (i) enforce the Purchased Assets and the Payment Obligations and
other obligations arising under the Loan Documents, to the extent relating to
the Purchased Assets, on behalf of Purchaser; (ii) manage and collect the
Payment Obligations and deposit or cause to be deposited all Distributions
relating to the Purchased Assets into the Collection Account in accordance with
the terms of Section 4.5(a); and (iii) take any actions appropriate to collect
each Payment Obligation with respect to a Purchased Asset in accordance with
Applicable Law and the applicable Loan Documents. To the extent necessary or
appropriate to perform such duties, Servicer shall have the power to negotiate,
execute and deliver all necessary and appropriate documents and instruments on
behalf of Purchaser with respect thereto, in each case, subject to
Section 4.1(e) and otherwise in the manner and to the extent permitted by this
Agreement. Servicer shall determine to the extent reasonably practicable whether
a Purchased Asset has become a Defaulted Asset and provide prompt notice to
Purchaser and the Note Purchaser Agent upon any determination that any Purchased
Asset has become a Defaulted Asset.

(c) Voting, etc. Subject to Section 4.1(e) and so long as no Event of Default
has occurred and is continuing, in the event that any vote or consent is
solicited with respect to any Purchased Asset, Servicer, on behalf of Purchaser,
shall vote or consent or refrain from voting or consenting, on behalf of
Purchaser, with respect to any such Purchased Asset in any manner that Servicer
has determined (in accordance with Section 4.1(i)) will be in the best interests
of Purchaser and the Noteholders. In addition, with respect to any Defaulted
Asset, Servicer, on behalf of Purchaser, shall, enforce Purchaser’s rights under
and in accordance with the Loan Documents governing such Defaulted Asset or
under any Applicable Law, rule or regulation in any manner permitted under the
applicable Loan Documents and this Agreement that Servicer has determined (in
accordance with Section 4.1(i)) will be in the best interests of Purchaser.

(d) Permitted Actions With Respect to the Purchased Assets. Without limiting the
generality of Section 4.1(a) and (c), but subject to Section 4.1(e), Servicer,
on behalf of Purchaser, may consent to, vote in favor of or otherwise take
action in respect of any of the following with respect to the Purchased Assets,
but solely to the extent that Servicer has determined (in accordance with
Section 4.1(i)) that such action will be in the best interests of Purchaser:

(i) the extension or deferral of any date on which a Payment Obligation is due
or waiver of any Payment Obligation;

(ii) any waiver of any other term or provision in a related Loan Agreement or
other Loan Document;

(iii) any amendment or other modification to a related Loan Agreement or other
Loan Document;

(iv) any change in the interest rate or interest rate basis or spread applicable
to any Payment Obligation;

 

10



--------------------------------------------------------------------------------

(v) any release of a Guarantee or Lender Collateral (or any lien thereon);

(vi) tender such Purchased Asset in exchange for cash, an equity security or
another security;

(vii) waive or elect not to exercise remedies in respect of any default with
respect to any Defaulted Asset;

(viii) accelerate the maturity of, and/or terminate the unfunded Commitment
under, any Defaulted Asset;

(ix) on behalf of Purchaser, participate in a committee or group formed by
creditors of a related Obligor;

(x) sign, on behalf of Purchaser, any document, instrument or power to the
extent entering into such a document, instrument or power on behalf of Purchaser
would not violate any provision of this Agreement (including, without
limitation, Section 4.1(e)); and

(xi) exercise any other rights or remedies with respect to such Purchased Asset
and the related Loan Agreement, as provided in the other related Loan Documents,
or take any other action consistent with the terms of this Agreement.

(e) Actions Requiring Consent of Note Purchaser Agent. Notwithstanding
Section 4.1(b), Section 4.1(c), Section 4.1(d) or any other provision of this
Agreement, Servicer may take any action described in Section 4.1(d)(i) through
Section 4.1(d)(ix) with respect to any Purchased Asset that would impair in any
material respect the collectability of the Collateral or that would be contrary
to the Credit Policies and Procedures only if the Note Purchaser Agent has
delivered its prior written consent to such action, which consent shall not be
unreasonably withheld, conditioned or delayed. Without limitation of the
preceding sentence, no provision of any Loan Documents relating to letters of
credit, and any fees, commissions or reimbursement obligations related thereto,
may be amended, waived or otherwise modified without the prior written consent
of the Note Purchaser Agent, which consent shall not be unreasonably withheld,
conditioned or delayed.

(f) Servicer shall make any filings, reports, notices, applications, and
registrations with, and seek any consents or authorizations from, any
Governmental Authority to comply with any federal, state or local law in
connection with its servicing of the Purchased Assets pursuant to this
Agreement.

(g) If any suit or proceeding is commenced or threatened by the Borrower or any
other Obligor under any Purchased Asset that is reasonably expected to have a
Material Adverse Effect against (i) Servicer, Seller, Purchaser or any of their
respective Affiliates or (ii) any other Lender or Agent under a Purchased Asset,
then Servicer or Seller shall give written notice thereof to Purchaser and the
Note Purchaser Agent promptly after Servicer or Seller, as the case may be,
acquires notice or actual knowledge thereof.

 

11



--------------------------------------------------------------------------------

(h) Purchaser shall execute any documents furnished by Servicer that Servicer
certifies to it are reasonably necessary and appropriate to enable Servicer to
carry out its servicing duties. Upon Servicer’s written request, Purchaser shall
furnish Servicer with any documents then in Purchaser’s possession that are
reasonably necessary and appropriate to enable Servicer to carry out its
servicing and administrative duties under this Agreement.

(i) Standard of Care. Servicer shall perform its obligations under this
Agreement (A) with reasonable care, using a degree of skill and attention no
less than that which Servicer (i) exercises with respect to comparable assets
that it manages for itself and (ii) exercises with respect to comparable assets
that it manages for others, and in a manner consistent with practices and
procedures followed by institutional managers of national standing relating to
assets of the nature and character of the Purchased Assets, except as expressly
otherwise provided in this Agreement, (B) with a view to maximize the value of
the Purchased Assets; and (C) without regard to: (1) any relationship that
Servicer or any Affiliate of Servicer may have with any Obligor or any Affiliate
of any Obligor, (2) Servicer’s obligations to incur servicing and administrative
fees and expenses with respect to a Purchased Asset, (3) Servicer’s right to
receive compensation for its services hereunder or with respect to any
particular transaction, (4) the ownership by Servicer or any Affiliate of any
Purchased Assets or any Related Loans or other loans or securities issued by the
related Borrower, another Obligor, any Affiliate thereof or any other Person,
(5) the ownership, servicing or management for others by Servicer of any other
loans, securities, assets or other property by Servicer or (6) any relationship
that Servicer or any Affiliate of Servicer may have with any holder of any other
loans of the Borrower or another Obligor with respect to such Loans. To the
extent not inconsistent with the foregoing, Servicer shall follow its customary
standards, policies and procedures in performing its duties under this Agreement
as set forth in its Credit Policies and Procedures. The foregoing standard set
forth in this subsection (i) is referred to as the “Servicing Standard.” No
recourse shall be had against any officer, agent, stockholder, partner, member,
manager, director or employee of Servicer or any Affiliate of Servicer for any
action taken or omitted to be taken by such officer, agent, stockholder,
partner, member, manager, director or employee of Servicer or any Affiliate of
Servicer hereunder or in connection herewith.

(j) Servicer may make advances (“Servicer Advances”) (subject in all cases to
Section 4.1(l) with respect to any Nonrecoverable Advances) with respect to all
customary, reasonable and necessary “out-of-pocket” costs and expenses
(including reasonable attorneys’ fees and disbursements) incurred in connection
with:

(i) any enforcement, administrative or judicial proceedings, or any necessary
legal work or advice specifically related to servicing the Purchased Assets,
including but not limited to, bankruptcies, condemnations, foreclosures by
subordinate lienholders, legal costs associated with preparing powers of
attorney, and other legal actions incidental to the servicing of the Collateral
(provided that such expenses are reasonable and that Servicer specifies the
Collateral to which such expenses relate); and

(ii) all ground rents, taxes, assessments, water rates, sewer rates and other
charges, as applicable, that are or may become a lien upon any mortgaged
property constituting a part of the Collateral, and all fire, flood, hazard and
other insurance coverage (in each case to the extent required to be paid by the
Obligors under the Loan Documents, including renewal payments).

 

12



--------------------------------------------------------------------------------

Servicer shall make any such Servicer Advances from its own funds to effect such
payments, but only to the extent it does not deem such an advance, if made, a
Nonrecoverable Advance, and shall be reimbursed therefor from Collections in
accordance with Section 8.2 of the Indenture. Servicer may make Servicer
Advances from its own funds to effect scheduled payments on the Loans or if
Servicer shall determine that the payment of any such amount is (i) necessary or
appropriate to preserve the Collateral pledged to secure any Loan or (ii) would
be in the best interest of the Purchaser and the Secured Parties, then Servicer
may make a Servicer Advance in respect to such amount, but only to the extent
that it does not deem such an advance, if made, a Nonrecoverable Advance, and
Servicer shall be reimbursed therefor from Collections in accordance with
Section 8.2 of the Indenture.

(k) Notwithstanding anything to the contrary set forth herein, Servicer shall
not make any Servicer Advance that it determines in its reasonable, good faith
judgment would constitute a Nonrecoverable Advance; provided, however, that
Servicer may make a Servicer Advance notwithstanding that, at the time such
Servicer Advance is made, Servicer may not have adequate information available
in order to make a determination whether or not such advance would, if made, be
a Nonrecoverable Advance. In addition, Nonrecoverable Advances (including any
Servicer Advances made pursuant to the proviso of the preceding sentence which
are ultimately determined to be Nonrecoverable Advances) shall be reimbursable
from Collections in accordance with Section 8.2 of the Indenture.

(l) The relationship of Servicer to Purchaser under this Agreement is intended
to be that of an independent contractor to Purchaser and shall not be construed
to be that of a joint venturer, partner, or agent such that the acts of Servicer
are in any way vicariously attributable to Purchaser. Nothing in this Agreement
shall prevent Servicer or any of its Affiliates from engaging in any other
business or from rendering services of any kind to any Person.

(m) Without limitation of any other provision of this Agreement, including
Section 8.6(b), Servicer acknowledges that its obligations under this Article IV
and elsewhere in this Agreement shall be for the direct benefit of the Note
Purchaser Agent, the Note Purchaser, the New Note Purchaser and the Issuing
Bank, and each of the Note Purchaser, the New Note Purchaser, the Note Purchaser
Agent and the Issuing Bank shall be entitled to enforce such obligations
directly against Servicer.

(n) Servicer may, with the prior consent of the Note Purchaser Agent,
subcontract with any other Person for servicing, administering or collecting the
Collateral; provided, however, that (1) Servicer shall remain liable for the
performance of the duties and obligations of Servicer pursuant to the terms
hereof and (2) any such subcontract shall provide by its terms that it may be
terminated upon the occurrence of a Servicer Event of Default.

 

13



--------------------------------------------------------------------------------

Section 4.2 Servicing Fees.

(a) Purchaser shall pay to Servicer on each Payment Date a Base Servicing Fee
and a Subordinated Servicing Fee in consideration for the performance by
Servicer of its obligations under this Agreement.

(b) The amount of the “Base Servicing Fee” that is payable on each Payment Date
shall be calculated with respect to the Collection Period immediately preceding
such Payment Date and shall be equal to the sum of, for each day during such
Collection Period, the product of (i) 0.25%, times (ii) a fraction, of which
(x) the numerator is one and (y) the denominator of which is 360, times
(iii) the aggregate Outstanding Principal Balance of the Purchased Assets.

(c) The amount of the “Subordinated Servicing Fee” (together with the Base
Servicing Fee, the “Servicing Fees”) that is payable on each Payment Date shall
be calculated with respect to the Collection Period immediately preceding such
Payment Date and shall be equal to the sum of, for each day during such
Collection Period, the product of (i) 0.75%, times (ii) a fraction, of which
(x) the numerator is one and (y) the denominator of which is 360, times
(iii) the aggregate Outstanding Principal Balance of the Purchased Assets.

(d) The Servicing Fees with respect to any Payment Date shall be payable solely
from, and shall be limited in recourse to, Collections applied on or with
respect to such Payment Date pursuant to and in accordance with Section 8.2(b)
of the Indenture.

Section 4.3 Servicer Not to Resign. NewStar Financial shall not resign as
Servicer except upon determination (as evidenced by an Opinion of Counsel) that
(i) its performance of its duties under this Agreement is no longer permissible
under Applicable Law and (ii) there is no reasonable action that Servicer could
take to make the performance of its duties under this Agreement permissible
under Applicable Law. Prior to the effectiveness of such resignation, NewStar
Financial shall deliver to Purchaser, Indenture Trustee and the Note Purchaser
Agent (a) a notice of any such determination permitting the resignation of
NewStar Financial as Servicer and (b) an Opinion of Counsel as to clause (i) to
such effect. Any such resignation shall become effective in accordance with
Section 4.8.

Section 4.4 Power of Attorney. Except to the extent otherwise provided in this
Agreement, Purchaser does hereby constitute and irrevocably appoint Servicer, at
all times from and after the date of this Agreement to and until the Servicer
Termination Date, as the true and lawful attorney of Purchaser, with full power
(in the name of Purchaser or otherwise) to exercise all rights of Purchaser with
respect to the Purchased Assets and to demand, receive, settle, compound and
give acquittance for any and all amounts and claims for any amounts due and to
become due under or arising out of any of the Purchased Assets, to endorse any
checks or other instruments or orders, to file any claims, to institute any
proceedings or to take any other action that, in each case Servicer may deem to
be necessary or advisable in connection with the foregoing and within the scope
of the exercise of its rights and performance of its obligations under this
Agreement. The power of attorney granted pursuant to this Agreement and all
authority hereby conferred are granted and conferred solely to facilitate the
performance of Servicer’s obligations under this Agreement. This power of
attorney shall be irrevocable as one coupled with an interest prior to the
Servicer Termination Date.

 

14



--------------------------------------------------------------------------------

Section 4.5 Servicing Covenants.

(a) Distributions. Servicer shall instruct all Obligors or paying agents, as
applicable, to make payments to the Concentration Account. Servicer has
established and maintains a Collection Account pursuant to Section 4.9. Servicer
(both in its capacity as Servicer and its capacity as Concentration Account
servicer under the Intercreditor Agreement) shall identify all Collections and
shall cause all Collections to be deposited, by wire transfer in the form of
immediately available funds, to the Collection Account by the close of business
on the second Business Day after such Collections are received into the
Concentration Account or otherwise received by or on behalf of Servicer or any
of its Affiliates.

(b) Compliance with Requirements of Law. Servicer shall comply in all material
respects with all Applicable Law in servicing the Purchased Assets.

(c) Credit Policies and Procedures. Servicer shall comply with and perform its
management and servicing obligations hereunder in accordance with the Credit
Policies and Procedures. Servicer shall not consent or agree to, or otherwise
permit to occur, under circumstances in which Servicer could have reasonably
prevented the occurrence thereof, any material amendment, modification, change,
supplement or rescission (any of the foregoing an “amendment” for purposes of
this clause (c)) of or to the Credit Policies and Procedures in whole or in part
that could have a Material Adverse Effect on the Collateral, the Indenture
Trustee, the Note Purchaser Agent, the Note Purchasers, the New Note Purchasers
or the other Secured Parties, without the prior written consent of the Note
Purchaser Agent (provided, that such prior written consent shall not be required
in the case of an amendment that was mandated by any Applicable Law or
Governmental Authority).

(d) Keeping Documents and Records. Servicer shall maintain procedures and
records, and preserve all documents and other information delivered to or
obtained by Servicer, in each case to the extent reasonably necessary in
managing and servicing the Purchased Assets. The documents, records and other
information maintained by Servicer shall reflect all customary facts about the
Purchased Assets and all payments and credits on them.

(e) Reports. Servicer shall provide to Purchaser, Backup Servicer, Indenture
Trustee and the Note Purchaser Agent:

(i) not later than the 5th Business Day after each Determination Date (other
than the Determination Date occurring in the calendar month immediately
preceding each Payment Date), a report (each, a “Monthly Report”) in the form of
Exhibit C, with respect to the calendar month ending on such Determination Date;
and

(ii) not later than the 5th Business Day after each Determination Date occurring
in a calendar month preceding a Payment Date, a report (each, a “Payment Date
Report”) in the form of Exhibit F.

Servicer shall also deliver to the Note Purchaser Agent such other reports as
the Note Purchaser Agent may reasonably request from time to time.

 

15



--------------------------------------------------------------------------------

(f) Adjustments. If Servicer makes a mistake in the amount of any portion of
Collections and deposits or pays an amount that is different from the actual
amount of such Collections, Servicer shall appropriately adjust the amount
subsequently paid to Purchaser pursuant to Section 4.5(a) and promptly shall
deliver written notice to each of Purchaser, Indenture Trustee, Backup Servicer
and the Note Purchaser Agent of such adjustment.

(g) Not later than 5th Business Day after each Determination Date occurring in a
calendar month preceding a Payment Date, Servicer shall provide to the Backup
Servicer via e-mail certain asset level information in form and substance to be
agreed upon in good faith by Servicer, Backup Servicer and the Note Purchaser
Agent, which shall include but not be limited to the following information:
(x) for each Asset, the name and number of the related Obligor, the collection
status, the loan status, the date of each scheduled payment, as applicable, and
the Outstanding Principal Balance and, in the case of any Delayed-Draw Term Loan
or Revolving Credit Facility, the unfunded amount of the Commitment thereunder,
(y) the Borrowing Base and (z) the Eligible Asset Amount and such other items as
may reasonably be expected in connection with the transactions contemplated by
this Agreement.

(h) Market Value.

(i) On a Business Day not greater than 90 days or less than 60 days prior to the
termination of the Revolving Period, the initial Servicer shall contact the Note
Purchaser Agent for the purpose of commencing the analysis and determination of
the fair market value of each Eligible Asset (the “Market Value”). Initially,
such Servicer and the Note Purchaser Agent shall seek in good faith to mutually
determine and agree to the Market Value of each Eligible Asset. In connection
therewith, each of Servicer, Seller and the Purchaser hereby agrees to provide
to the Note Purchaser Agent such information and perform such analyses with
respect to the Eligible Assets as may be requested by the Note Purchaser Agent
for such purpose.

(ii) In the event that Servicer and the Note Purchaser Agent are unable to
mutually agree to the Market Value of one or more Eligible Assets, on a Business
Day not greater than 45 or less than 30 days prior to the termination of the
Revolving Period, Servicer shall engage an independent third party pricing
service selected by the Seller and approved by the Note Purchaser Agent (such
approval not to be unreasonably withheld) to make such Market Value
determination prior to the termination of the Revolving Period.

(iii) In the event that, with respect to one or more Eligible Assets,
(i) Servicer and the Note Purchaser Agent are unable to mutually agree to the
Market Value, (ii) Servicer is unable to identify an independent third party
pricing service acceptable to the Note Purchaser Agent, or (iii) the independent
third party pricing service selected by the Seller and approved by the Note
Purchaser Agent is unable to make such Market Value determination prior to the
termination of the Revolving Period, then the Market Value of any such Eligible
Assets shall be determined by the Note Purchaser Agent in its sole discretion by
written notice to Servicer.

 

16



--------------------------------------------------------------------------------

Section 4.6 Termination of Servicer by Purchaser Following Servicer Event of
Default.

(a) If a Servicer Event of Default occurs, Purchaser and Servicer will promptly
notify Indenture Trustee, the Backup Servicer, and the Note Purchaser Agent, so
long as such Servicer Event of Default has not been remedied, the Note Purchaser
Agent, on behalf of the New Note Purchaser, (or, if the Notes are no longer
Outstanding, the Purchaser), by notice to Servicer (such notice, a “Servicer
Termination Notice”), a copy of which will be provided to the Backup Servicer,
may terminate all of the rights and obligations of Servicer under this
Agreement; provided, however, that any such termination shall not release,
discharge or relieve Servicer from any liabilities it may have hereunder or with
respect to, or resulting from, such Servicer Event of Default, or any other
breach by Servicer, or any failure by Servicer to perform or observe any
covenant, term or condition to be performed or observed on its part, under this
Agreement prior to such termination. Upon delivery to Servicer of a Servicer
Termination Notice or upon the resignation of Servicer, Purchaser is authorized
and empowered to execute and deliver, on behalf of the predecessor Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the termination of Servicer and replacement of Servicer pursuant to Section 4.8.

(b) Upon termination of Servicer under Section 4.6(a), the predecessor Servicer
shall cooperate with the successor Servicer and Purchaser in effecting the
termination of the responsibilities and rights of the predecessor Servicer under
this Agreement, including, as soon as practicable, (i) the transfer to such
successor Servicer for administration by it of all cash amounts relating to the
Purchased Assets that are held by the predecessor Servicer for deposit, or
thereafter will be received with respect to the Purchased Assets and (ii) the
delivery of the books, records and accounts maintained by Servicer with respect
to the Purchased Assets and/or any Servicing Files in Servicer’s possession. In
no event, however, will Servicer be obligated to license its proprietary
servicing software or other applications to any successor Servicer or any third
party. All reasonable costs and expenses (including attorneys’ fees) incurred by
Seller, Purchaser, Indenture Trustee, the Note Purchaser, the New Note
Purchaser, the Note Purchaser Agent, Backup Servicer, and the successor Servicer
in connection with amending this Agreement to reflect such succession will be
paid by the predecessor Servicer upon presentation of reasonable documentation
of such costs and expenses.

Section 4.7 Backup Servicer; Duties of Backup Servicer.

(a) Designation of the Backup Servicer. The backup servicing role with respect
to the Collateral shall be conducted by the Person designated as Backup
Servicer, hereunder from time to time in accordance with this Section 4.7. Until
the Note Purchaser Agent shall deliver to USBPS a Backup Servicer Termination
Notice, USBPS is hereby designated as, and hereby agrees to perform the duties
and obligations of, the backup servicer pursuant to the terms hereof.

(b) Successor Backup Servicer. Upon the Backup Servicer’s receipt of a Backup
Servicer Termination Notice from the Indenture Trustee of the designation of a
replacement Backup Servicer pursuant to the provisions of Section 4.10, the
Backup Servicer agrees that it will terminate its activities as Backup Servicer
hereunder.

 

17



--------------------------------------------------------------------------------

(c) Duties of the Backup Servicer.

(i) Appointment. Seller and the Indenture Trustee, as agent for the Secured
Parties, each hereby appoints USBPS to act as Backup Servicer, for the benefit
of the Indenture Trustee and the Secured Parties, as from time to time
designated pursuant to Section 4.7. The Backup Servicer hereby accepts such
appointment and agrees to perform the duties and obligations with respect
thereto set forth herein in such capacity.

(ii) Duties. On or before the initial Funding Date, and until its removal
pursuant to Section 4.10, Backup Servicer shall perform, on behalf of the
Indenture Trustee and the Secured Parties, the following duties and obligations:

(1) Provided that it receives a Payment Date Report and the loan data pursuant
to and within the time period specified in Section 4.5(e), Backup Servicer shall
review such report to confirm, based solely on the asset level information
provided to the Backup Servicer by Servicer pursuant to Section 4.5(g) that such
Payment Date Report is complete on its face and that the following items in such
Payment Date Report have been accurately calculated: (A) the Borrowing Base,
(B) the Backup Servicing Fee, (C) the Assets that are current and not past due,
(D) the Assets that are 1 - 30 days past due, (E) the Assets that are 31 - 60
days past due, (F) the Assets that are 61 - 90 days past due, (G) the Assets
that are 90+ days past due, (H) the Average Pool Delinquency Ratio, (I) the
Average Pool Charged-Off Ratio and (J) the Available Excess Spread. The Backup
Servicer by a separate written report shall notify the Indenture Trustee and
Servicer of any disagreements with a Payment Date Report based on such review
not later than the Business Day preceding such Payment Date to such Persons.

(2) If Servicer disagrees with the Payment Date Report provided under paragraph
(1) above by the Backup Servicer or if Servicer or any subservicer has not
reconciled such discrepancy, the Backup Servicer agrees to confer with Servicer
to resolve such disagreement on or prior to the next succeeding Determination
Date and shall settle such discrepancy with Servicer if possible, and notify the
Indenture Trustee of the resolution thereof. Servicer hereby agrees to cooperate
at its own expense with the Backup Servicer in reconciling any discrepancies
herein. If within 20 days after the delivery of the report provided under
paragraph (1) above by the Backup Servicer, such discrepancy is not resolved,
the Backup Servicer shall promptly notify the Indenture Trustee of the continued
existence of such discrepancy. Following receipt of such notice by the Indenture
Trustee, Servicer shall deliver to the Indenture Trustee, the Secured Parties
and Backup Servicer no later than the related Payment Date a certificate
describing the nature and amount of such discrepancies and the actions Servicer
proposes to take with respect thereto.

 

18



--------------------------------------------------------------------------------

Section 4.8 Appointment of Successor Servicer.

(a) If Servicer is terminated pursuant to Section 4.6(a), it will continue to
remain Servicer under this Agreement until the date specified in the Servicer
Termination Notice. If Servicer is terminated pursuant to Section 4.6(a) or
resigns pursuant to Section 4.3, Servicer shall be entitled to receive, to the
extent of funds available therefor pursuant to Section 5.6(b) or Section 8.2(b),
as applicable, of the Indenture, the Servicing Fee accrued until the date that
Servicer is actually terminated in such capacity, together with the sum of
(i) an amount equal to all unreimbursed Nonrecoverable Advances made by such
Servicer which remain outstanding as of such date plus (ii) an amount equal to
any other unreimbursed Servicer Advances (but solely to the extent of
Collections received from time to time in respect of the Asset for which the
Servicer Advances described in this clause (ii) were made) which remain
outstanding as of such date. If Servicer resigns pursuant to Section 4.3, it
will continue to remain Servicer under this Agreement until the later of (i) the
date 45 days from the delivery to Purchaser, Backup Servicer, Indenture Trustee
and the Note Purchaser Agent of notice of such resignation in accordance with
this Agreement and (ii) the date upon which Servicer is legally unable to act as
Servicer, as specified in the notice of resignation and accompanying Opinion of
Counsel. If Servicer resigns or is terminated under this Agreement, the Note
Purchaser Agent (or, if the Notes are no longer Outstanding, the Purchaser) may
appoint a successor Servicer. Such successor will accept its appointment by
(i) entering into a servicing agreement with Purchaser having substantially the
same provisions as the provisions of this Agreement applicable to Servicer, in a
form acceptable to Purchaser and the Note Purchaser Agent and (ii) delivering a
copy of such servicing agreement to the parties to such agreement and to
Indenture Trustee, Servicer, Backup Servicer and the Note Purchaser Agent.

(b) If no Person has accepted its appointment as successor Servicer when the
predecessor Servicer ceases to act as Servicer in accordance with
Section 4.8(a), Backup Servicer, without further action, shall be automatically
appointed the successor Servicer, and Backup Servicer hereby agrees upon receipt
of notice from the Purchaser or the Note Purchaser Agent to accept such
appointment and promptly begin the transition to its role as Servicer. However,
if Backup Servicer is legally unable to act as successor Servicer (as evidenced
by an Opinion of Counsel), Backup Servicer will provide notice of the same to
the Purchaser and the Note Purchaser Agent and appoint, or petition a court of
competent jurisdiction to appoint, an established institution having a net worth
of not less than $50,000,000 whose regular business includes the servicing of
commercial loans, as successor to Servicer under this Agreement.

(c) Upon its acceptance of its appointment as successor Servicer, the successor
Servicer will be the successor in all respects to the predecessor Servicer,
entitled to all servicing compensation, and will be subject to all of the
responsibilities, duties, and liabilities of Servicer with respect to servicing
functions under this Agreement; provided, however, that the Backup Servicer and
successor Servicer, as applicable, shall have (i) no liability with respect to
any action performed by the terminated Servicer prior to the date that the
Backup Servicer or successor Servicer, as applicable, becomes the successor to
Servicer or any claim of a third party based on any alleged action or inaction
of the terminated Servicer, (ii) no obligation to perform any advancing
obligations, if any, of Servicer unless it elects to in its sole discretion,
(iii) no obligation to pay any taxes required to be paid by Servicer (provided,
that the Backup Servicer or

 

19



--------------------------------------------------------------------------------

successor Servicer, as applicable, shall pay any income taxes for which it is
liable), (iv) no obligation to pay any of the fees and expenses of any other
party to the transactions contemplated hereby, and (v) no liability or
obligation with respect to any Servicer indemnification obligations of any prior
Servicer, including the original Servicer. The indemnification obligations of
the Backup Servicer or the successor Servicer, as applicable, upon becoming a
successor Servicer, are expressly limited to those arising on account of its
failure to act in good faith and with reasonable care under the circumstances.
In addition, the Backup Servicer or successor Servicer, as applicable, shall
have no liability relating to the representations and warranties of Servicer
contained in this Agreement. In addition to the servicing compensation to which
a Servicer is entitled hereunder, the Backup Servicer and successor Servicer
shall be entitled to be reimbursed for expenses incurred in connection with the
transition of servicing obligations hereunder and, the Backup Servicer, upon
becoming the successor Servicer hereunder, shall be entitled to a successor
engagement fee in accordance with the Backup Servicer Fee Letter.

(d) In connection with any appointment of a successor Servicer, the Note
Purchaser Agent (or, if the Notes are no longer Outstanding, Purchaser), may
make such arrangements for the compensation of such successor Servicer out of
distributions on the Collateral as it and such successor Servicer may agree,
provided that no such compensation will be in excess of the amount paid to the
predecessor Servicer under this Agreement. Purchaser and the predecessor
Servicer will take such action, consistent with this Agreement, as will be
necessary to effectuate any such succession.

Section 4.9 Collection Account, Custodial Account and Holding Account.

(a) Establishment of Collection Account. Servicer has established and will
maintain a segregated trust account, in the name of the Indenture Trustee, at a
Qualified Institution or Qualified Trust Institution (which initially will be
USBPS National Association) to be designated as “U.S. Bank National Association,
as Indenture Trustee, as secured party for Newstar Warehouse Funding 2005 LLC”
that will be designated as the “Collection Account.” The Collection Account will
consist of two separate sub-accounts, respectively designated as the “Interest
Collection Subaccount” and the “Principal Collection Subaccount.”

(b) Establishment of Custodial Account and Cash Collateral Account. Servicer has
established and will maintain a segregated trust account, in the name of the
Indenture Trustee, at a Qualified Institution or Qualified Trust Institution
(which initially will be U.S. Bank) to be designated as “U.S. Bank National
Association, as Indenture Trustee, as secured party for NewStar Warehouse
Funding 2005 LLC” that will be designated as the “Custodial Account.” Servicer
has established and will maintain a segregated trust account, in the name of the
Indenture Trustee, at a Qualified Institution or Qualified Trust Institution
(which initially will be U.S. Bank) to be designated as “U.S. Bank National
Association, as Indenture Trustee, as secured party for NewStar Warehouse
Funding 2005 LLC” that will be designated as the “Cash Collateral Account.”

(c) Establishment of Holding Account. Servicer has established and will maintain
a segregated trust account, in the name of the Indenture Trustee, at a Qualified
Institution or Qualified Trust Institution (which initially will be USBPS
National Association) to be designated as “U.S. Bank National Association, as
Indenture Trustee, as secured party for Newstar Warehouse Funding 2005 LLC” that
will be designated as the “Holding Account.”

 

20



--------------------------------------------------------------------------------

(d) Control of the Accounts. Each of the parties hereto hereby agrees that
(i) each Account shall be deemed to be a “securities account” and (ii) except as
otherwise expressly provided herein, the Indenture Trustee shall be exclusively
entitled to exercise the rights that comprise each Financial Asset held in each
Account. Each of the parties hereto hereby agrees to cause the Indenture
Trustee, the Custodian, or any other Securities Intermediary that holds any
money or other property for Seller in each Account to agree with the parties
hereto that (A) the Cash and other property is to be treated as a Financial
Asset under Article 8 of the UCC and (B) the “securities intermediary’s
jurisdiction” (within the meaning of Section 8-110 of the UCC) for that purpose
shall be the State of New York. In no event may any Financial Asset held in each
Account be registered in the name of, payable to the order of, or specially
indorsed to, Seller, unless such Financial Asset has also been indorsed in blank
or to the Custodian or other Securities Intermediary that holds such Financial
Asset in each Account. Without limitation of the foregoing, all monies deposited
in, and other assets credited to, each Account pursuant to the Indenture and
this Agreement will be held (i) by the Indenture Trustee (and under the sole
dominion and control of the Indenture Trustee) as part of the Collateral until
the Note Balance has been reduced to zero and the Collateral has been released
pursuant to and in accordance with the terms of the Indenture and (ii) after the
Note Balance has been reduced to zero and the Collateral has been released
pursuant to and in accordance with the terms of the Indenture, by or on behalf
of Purchaser, and in each case will be applied only upon the terms and
conditions of the Basic Documents. However, Servicer may make deposits to or
request that the Indenture Trustee (or, after the Note Balance has been reduced
to zero, Purchaser) make deposits to or withdrawals from each Account in
accordance with the Indenture, this Agreement and the other Basic Documents. In
addition, Servicer may make withdrawals from the Holding Account solely to the
extent specifically so provided in the New Note Purchase Agreement.

(e) Agreement with Depository Institution. The Accounts will only be established
at a Qualified Institution or Qualified Trust Institution that agrees in writing
that:

(i) all securities, instruments, cash or other property delivered to it pursuant
to the Indenture or this Agreement and all investments of funds held in the
Collection Account will be promptly credited to the Collection Account and all
investments of funds held in the Custodial Account will be promptly credited to
the Custodial Account;

(ii) all securities, instruments, cash or other property credited to the
Accounts will be treated as a “financial asset” within the meaning of
Section 8-102(a)(9) of the UCC of the State of New York (the “New York UCC”);

(iii) at all times prior to being notified in writing by the Indenture Trustee
that the Note Balance has been reduced to zero and the Accounts have been
released from the Lien of the Indenture, it will comply with “entitlement
orders” (as defined in Section 8-102(a)(8) of the New York UCC) originated by
the Indenture Trustee without further consent of the Issuer or any other Person;
and

 

21



--------------------------------------------------------------------------------

(iv) the law of the State of New York will constitute the securities
intermediary’s jurisdiction.

(f) Compliance. If at any time an institution maintaining the Accounts ceases to
be a Qualified Institution, Servicer will, with the Indenture Trustee’s or
Purchaser’s assistance as necessary, within 10 Business Days, move the Accounts
to another Qualified Institution.

(g) Withdrawal of Funds Not Constituting Collections. Servicer may direct
Indenture Trustee to withdraw from the Collection Account and pay to Servicer
amounts that do not constitute Collections for any Collection Period, or that
were deposited into the Collection Account in error. Indenture Trustee may, but
is not required to, request from Servicer reasonable documentation (which may be
provided by reference to Servicer’s books and records) in connection with any
such withdrawal instruction.

(h) Investment of Amounts in the Collection Account. So long as no Event of
Default has occurred and is continuing, amounts on deposit in the Accounts will,
to the extent permitted by Applicable Law, be invested as directed in writing by
Servicer (or Person appointed by Servicer) to the Qualified Institution
maintaining such account, and subject to Section 8.3 of the Indenture, in
Permitted Investments that will not be sold prior to maturity and that mature no
later than the Business Day preceding the Payment Date for the Collection Period
to which such amounts relate. However, Servicer will not direct the Qualified
Institution maintaining such account to make any investment of any funds or to
sell any investment held in such account unless the security interest granted
and perfected in such account in favor of Indenture Trustee will continue to be
perfected in such investment or the proceeds of such sale, in each case, without
any further action by any Person. If requested by Indenture Trustee (acting at
the direction of Noteholders evidencing not less than a majority of the Note
Balance of the Outstanding Notes), Servicer will deliver an Opinion of Counsel
to Indenture Trustee with respect to the perfection of such security interest.

(i) Application of Investment Earnings and Losses. All investment earnings (net
of losses) on amounts on deposit in the Accounts and any proceeds thereof will
be for the account of Purchaser and deposited into the Collection Account.

(j) Tax Reporting of Investment Income. The parties intend that Purchaser will
be disregarded as separate from Seller for U.S. federal income tax purposes.
Accordingly, all investment income on amounts deposited to the Accounts will be
reported for U.S. federal income tax purposes as earned by Purchaser and will be
reported by Purchaser (or by such entity from which Purchaser may be disregarded
as separate for U.S. federal income tax purposes).

(k) Reinvestment of Principal Collections and Distributions to Seller. On the
terms and conditions hereinafter set forth, from time to time during the
Revolving Period, Servicer may, to the extent of any Principal Collections on
deposit in the Principal Collection Subaccount, direct the Indenture Trustee to
withdraw such funds for the purpose of (i) reinvesting in additional Eligible
Assets, (ii) making Optional Prepayments of the Note Balance pursuant to
Section 2.7(c) of the Indenture or (iii) making a distribution to Seller,

 

22



--------------------------------------------------------------------------------

provided, that the following conditions (the satisfaction of which (other than
item (v)) shall be certified to the Indenture Trustee and the Note Purchaser
Agent by Servicer pursuant to an Officer’s Certificate) are satisfied:

(i) all conditions precedent set forth in Section 2.02 and Section 3.01 of the
New Note Purchase Agreement have been satisfied, if applicable;

(ii) Servicer provides same day written notice to the Indenture Trustee and the
Note Purchaser Agent by facsimile or by electronic mail (to be received no later
than 1:00 p.m. (New York Time) on such day) of the request to withdraw Principal
Collections and the amount thereof;

(iii) without limiting the generality of clause (i), above, the notice delivered
pursuant to clause (ii) above shall be accompanied by a Notice of Incremental
Note Balance in the form of Exhibit B to the New Note Purchase Agreement, and a
Borrowing Base Certificate and the same are executed by Seller and at least one
Authorized Officer of Servicer (which Borrowing Base Certificate shall show that
no Borrowing Base Deficiency shall exist either before or after giving effect to
all of the proposed actions to be taken on such date);

(iv) without limiting the generality of clause (i), above, no Potential Event of
Default, Event of Default or Servicer Event of Default shall have occurred
either before or after giving effect to the proposed actions to be taken on such
date;

(v) the Indenture Trustee provides to the Note Purchaser Agent by facsimile or
by electronic mail (to be received no later than 1:00 p.m. (New York Time) on
that same date) a statement reflecting the total amount on deposit on such day
in the Principal Collection Subaccount; and

(vi) upon the satisfaction of the conditions set forth in clauses (i) through
(iv) above, the Indenture Trustee will release funds from the Principal
Collection Subaccount to Servicer in an amount not to exceed the lesser of
(A) the amount requested by Servicer and (B) the amount on deposit in the
Principal Collection Subaccount on such day.

Section 4.10 Removal of Backup Servicer.

(a) The Backup Servicer may be removed, with or without cause, by the Note
Purchaser Agent (with the prior consent of Servicer, such consent not be
unreasonably withheld, conditioned or delayed). In addition, the Backup Servicer
may be removed by the Note Purchaser Agent (without the consent of Servicer or
any other Person) upon the occurrence and during the continuation of a material
breach by the Backup Servicer of any representation, warranty or covenant of the
Backup Servicer as set forth herein or upon an Insolvency Event with respect to
the Backup Servicer. Any such termination shall be effected by notice (a “Backup
Servicer Termination Notice”) given in writing to the Backup Servicer, Servicer,
the Purchaser and the Indenture Trustee. In the event of any such removal, a
replacement Backup Servicer may be appointed by the Note Purchaser Agent with
the consent of Servicer (such

 

23



--------------------------------------------------------------------------------

consent not to be unreasonably withheld, conditioned or delayed). It is
understood that Servicer shall conduct the preliminary negotiations as to fees
with any proposed successor Backup Servicer, in consultation with the Note
Purchaser Agent. However, except as otherwise agreed to by the Note Purchaser
Agent with the consent of Servicer (such consent not to be unreasonably
withheld, conditioned or delayed), any successor Backup Servicer shall not be
entitled to receive compensation for its services in excess of the compensation
required to be paid to the Backup Servicer hereunder.

(b) Upon the Backup Servicer’s receipt of a Backup Servicer Termination Notice
from the Indenture Trustee of the designation of a replacement Backup Servicer,
the Backup Servicer agrees that it will terminate its activities as Backup
Servicer hereunder.

ARTICLE V

CONDITIONS PRECEDENT

Section 5.1 Conditions Precedent. In addition to the conditions set forth in
Article II and elsewhere in this Agreement, Purchaser’s obligation to make its
initial purchase pursuant to Article II shall be subject to the following
conditions precedent:

(a) Seller’s and Servicer’s representations and warranties set forth in
Section 3.1 shall be true and correct as of the date hereof and as of the date
of such initial purchase;

(b) Seller and Servicer shall have complied in all material respects with all
covenants required by this Agreement to be complied with by them on or before
the date hereof and on or before the date of such initial purchase;

(c) This Agreement, the Indenture and the Note Purchase Agreement have become
effective in accordance with their respective terms (including the satisfaction
or waiver of any and all conditions precedent set forth therein);

(d) Purchaser shall have received:

(i) this Agreement duly executed on behalf of Seller and Servicer;

(ii) certificates of the Secretary (or other appropriate officer) of Seller and
Servicer, in form and substance reasonably satisfactory to Purchaser, evidencing
the due authorization, execution and delivery by Seller and Servicer of this
Agreement and the due authorization by Seller and Servicer of the performance of
their respective obligations under this Agreement (including the names of the
officers of Seller and Servicer who have executed this Agreement, and evidence
of the incumbency of such officers);

 

24



--------------------------------------------------------------------------------

(iii) an Opinion of Counsel to Seller and Servicer regarding corporate matters
in form and substance reasonably satisfactory to (and delivered by counsel
reasonably satisfactory to) Purchaser; and

(iv) copies of the most recent quarterly unaudited and annual audited financial
statements of each of Seller and Servicer.

(e) Purchaser and Seller each (i) acknowledges that the Note Purchaser, in
acquiring the Initial Note and the New Note Purchaser, in acquiring the New Note
and Additional Note Balances from time to time thereunder, is relying on the
satisfaction of each of the conditions set forth in this Section 5.1 with
respect to the acquisition by Purchaser of each Purchased Asset and (ii) agrees,
for the benefit of the Note Purchaser and the New Note Purchaser that the
conditions set forth in this Section 5.1 may not be amended, modified or waived
without the prior written consent of the Note Purchaser Agent, on behalf of the
New Note Purchaser.

Section 5.2 Conditions Precedent to the Effectiveness of this Amended and
Restated Sale and Servicing Agreement. In addition to the conditions set forth
in Article II and elsewhere in this Agreement, the effectiveness of this
Agreement is subject to the satisfaction at the time of the Restatement Date of
the following conditions:

(a) Seller’s and Servicer’s representations and warranties set forth in
Section 3.1 shall be true and correct as of the Restatement Date;

(b) Seller and Servicer shall have complied in all material respects with all
covenants required by this Agreement to be complied with by them on or before
the Restatement Date;

(c) This Agreement, the Indenture and the New Note Purchase Agreement have
become effective in accordance with their respective terms (including the
satisfaction or waiver of any and all conditions precedent set forth therein);

(d) Purchaser shall have received (with a copy to the Note Purchaser Agent):

(i) this Agreement duly executed on behalf of Seller and Servicer;

(ii) certificates of the Secretary (or other appropriate officer) of Seller and
Servicer, in form and substance reasonably satisfactory to Purchaser, evidencing
the due authorization, execution and delivery by Seller and Servicer of this
Agreement and the due authorization by Seller and Servicer of the performance of
their respective obligations under this Agreement (including the names of the
officers of Seller and Servicer who have executed this Agreement, and evidence
of the incumbency of such officers);

(iii) Opinions of Counsel to Seller and Servicer and any reaffirmation of any
Opinion of Counsel as Purchaser may reasonably request and in form and substance
reasonably satisfactory to (and delivered by counsel reasonably satisfactory to)
Purchaser ; and

 

25



--------------------------------------------------------------------------------

(iv) copies of the most recent quarterly unaudited and annual audited financial
statements of each of Seller and Servicer.

(e) The Note Purchaser Agent shall have received each of the Basic Documents,
duly executed by the parties thereto on the Restatement Date, in form mutually
acceptable to the Note Purchaser Agent, Seller, Issuer and Servicer, and each
and every document or certification delivered by any party in connection with
any of the Basic Documents, and each such document shall be in full force and
effect;

(f) Seller and Servicer shall have furnished to Purchaser such other opinions,
information, certificates and documents as the Note Purchaser Agent may
reasonably request;

(g) Seller shall have paid all fees required to be paid by it on the Restatement
Date, including all fees required hereunder, and shall have reimbursed the
Purchaser and Agent for all fees, costs and expenses of closing the transactions
contemplated hereunder and under the other Basic Documents, including the
reasonable attorney fees and any other legal and document preparation costs
incurred by Purchaser; and

(h) Purchaser and Seller each (i) acknowledges that the New Note Purchaser, in
acquiring the Note Balances from time to time thereunder, is relying on the
satisfaction of each of the conditions set forth in this Section 5.2 with
respect to the acquisition by Purchaser of each Purchased Asset and (ii) agrees,
for the benefit of the New Note Purchaser, that the conditions set forth in this
Section 5.2 may not be amended, modified or waived without the prior written
consent of the Note Purchaser Agent, on behalf of the New Note Purchaser.

ARTICLE VI

COVENANTS

Section 6.1 Substitution of Assets; Repurchase or Substitution of Warranty
Assets; Repurchase of Charged-Off Assets.

(a) Substitution of Assets. On any day prior to the occurrence of an Event of
Default, a Potential Event of Default or a Servicer Event of Default (and after
the occurrence of such an event at the sole discretion of the Note Purchaser
Agent), Seller may, subject to the conditions set forth in this Section 6.1 and
subject to the other restrictions contained herein, replace any Purchased Asset
with one or more Eligible Assets (each, a “Substitute Asset”); provided, that no
such replacement shall occur unless each of the following conditions is
satisfied as of the date of such replacement and substitution:

(i) Seller has recommended to the Note Purchaser Agent (with a copy to the
Custodian) in writing that the Purchased Asset to be replaced should be replaced
(each, a “Replaced Asset”);

 

26



--------------------------------------------------------------------------------

(ii) each Substitute Asset is an Eligible Asset on the date of substitution;

(iii) after giving effect to any such substitution, the Note Balance does not
exceed the lesser of (i) the Borrowing Base and (ii) the Note Purchase
Obligation Limit;

(iv) for purposes only of substitutions pursuant to Section 6.1(b) undertaken
because a Purchased Asset has become a Warranty Asset, the sum of the
Outstanding Principal Balances of such Substitute Assets shall be equal to or
greater than the sum of the Outstanding Principal Balances of the Replaced
Assets;

(v) for purposes only of substitutions pursuant to Section 6.1(b) undertaken
because a Purchased Asset has become a Warranty Asset, such Substitute Assets,
at the time of substitution by Seller, shall have no greater Weighted Average
Life, and no lower Weighted Average Loan Margin or Weighted Average Loan Rate,
than the Replaced Assets;

(vi) all representations and warranties of Seller contained in Section 3.1 and
Section 3.2 shall be true and correct as of the date of substitution of any such
Substitute Asset;

(vii) the substitution of any Substitute Asset does not cause an Event of
Default or a Potential Event of Default to occur;

(viii) the sum of (1) the Outstanding Principal Balances of all Purchased Assets
that are Substitute Assets plus (2) the Outstanding Principal Balances of all
Purchased Assets that have been sold to Affiliates pursuant to Discretionary
Sales does not exceed 15% of the highest Eligible Asset Amount of any month
during the 12 month period immediately preceding such date of determination;

(ix) the sum of the Outstanding Principal Balances of all Substitute Assets
substituted for Delinquent Assets, Charged-Off Assets and Warranty Assets shall
not exceed 10% of the highest Eligible Asset Amount of any month during the 12
month period immediately preceding such date of determination;

(x) Seller shall deliver to the Indenture Trustee and the Note Purchaser Agent
on the date of such substitution a certificate of an Authorized Officer
certifying that each of the foregoing is true and correct as of such date; and

(xi) each Purchased Asset that is replaced pursuant to the terms of this
Section 6.1 shall be substituted only with another Purchased Asset that meets
the foregoing conditions.

In addition, Seller shall in connection with such substitution deliver the
documents described in Section 2.2 to Custodian and the related Servicing File
to Servicer. In connection with any such substitution, the Purchaser shall,
automatically and without further action, be deemed to transfer to Seller, free
and clear of any Lien created pursuant to this Agreement and the other Basic

 

27



--------------------------------------------------------------------------------

Documents, all of the right, title and interest of the Purchaser, in, to and
under such Replaced Asset, but without any other representation and warranty of
any kind, express or implied. Purchaser shall, at the sole expense of Servicer,
execute such documents and instruments of transfer as may be prepared by
Servicer on behalf of Seller and take other such actions as shall reasonably be
requested by Seller to effect the transfer of such Asset pursuant to this
Section 6.1.

(b) Repurchase or Substitution of Warranty Assets. Not later than the second
(2nd) Business Day after (A) Seller acquires notice or knowledge of a breach of
any representation or warranty set forth in Section 3.2 with respect to any
Purchased Asset on the date that such representation or warranty was made or
(B) Seller fails to cure a non-compliance with one or more Review Criteria
within the time period specified in Section 3.2(d) of the Indenture (any such
Purchased Asset, a “Warranty Asset”), Seller shall (i) provide written notice to
Purchaser, Indenture Trustee and the Note Purchaser Agent identifying the
related Warranty Asset and specifying the nature of such breach and (ii) either
(x) repurchase such Warranty Asset in accordance with the next following
sentence or (y) provide evidence reasonably satisfactory to the Note Purchaser
Agent that a capital call has been made on one or more of Seller’s equity
investors for the purpose of funding, and in an amount sufficient to fund, the
repurchase of such Warranty Asset. In any and all events, not later than the
20th day (or, if such 20th day is not a Business Day, the next Business Day)
after Seller acquires notice or knowledge that any Purchased Asset is a Warranty
Asset, Seller shall either: (i) repurchase such Purchased Asset by making a
deposit to the Collection Account (to be treated as Collections and applied on
the Payment Date immediately following the Collection Period during which such
deposit was made pursuant to Section 8.2 of the Indenture) in immediately
available funds in an amount equal to the sum of (a) the Outstanding Principal
Balance of such Loan, (b) any outstanding Servicer Advance thereon, (c) any
Accruals, (d) all termination payments and other similar amounts arising as a
result thereof and owed to the related Hedge Counterparty for any termination of
one or more Interest Rate Hedges, in whole or in part, as required by the terms
of any related Interest Rate Agreement and (e) any out-of-pocket costs and
actual damages incurred by the Note Purchaser Agent, each Note Purchaser, each
New Note Purchaser, the Indenture Trustee or any Noteholder in connection with
any violation, or alleged violation, by such Purchased Asset of any predatory or
abusive lending law which is an Applicable Law (the sum of the amounts described
in the foregoing clauses (a) through (e), the “Repurchase Price”); or
(ii) subject to the satisfaction of the conditions in Section 6.1(a), substitute
for such Warranty Asset a Substitute Asset. Upon confirmation of the deposit of
such Repurchase Price into the Collection Account or the delivery by Seller of a
Substitute Asset for each Warranty Asset (the “Repurchase Date”), such Warranty
Asset shall not be included in the Borrowing Base and, as applicable, the
Substitute Asset shall be included in the Collateral. Upon the Repurchase Date
of each Warranty Asset, Purchaser shall automatically and without further action
be deemed to transfer, assign and set-over to Seller, without recourse,
representation or warranty (other than that the Purchaser owns such Asset and
such transfer by Purchaser is free and clear of any Lien), all the right, title
and interest of the Purchaser in, to and under such Warranty Asset and all
future monies due or to become due with respect thereto, the Related Property,
all Proceeds of such Warranty Asset, and Recoveries and Transferred Rights
relating thereto, all rights to security for any such Warranty Asset, and all
Proceeds and products of the foregoing. Purchaser shall, at the sole expense of
Servicer, execute such documents and instruments of transfer as may be prepared
by Servicer on behalf of Seller and take other such actions as shall reasonably
be requested by Seller to effect the transfer of such Warranty Asset pursuant to
this Section 6.1.

 

28



--------------------------------------------------------------------------------

(c) Repurchase of Charged-Off Assets.

(i) In the event a Purchased Asset becomes a Charged-Off Asset, on the
immediately following Payment Date, Servicer is hereby granted an assignable
option (a “Purchase Option”) to purchase such Charged-Off Asset at a price (the
“Option Price”) equal to the Fair Market Value thereof. Servicer may sell,
transfer, assign or otherwise convey its Purchase Option with respect to any
Charged-Off Asset to any party at any time after the related Loan becomes a
Charged-Off Asset. Servicer shall notify Indenture Trustee, Custodian, and the
Note Purchaser Agent of such purchase and such notice shall include the
purchaser’s name, address, telephone number, facsimile number and appropriate
contact person(s) and shall be acknowledged in writing by the purchaser. Any
transfer by Servicer of its Purchase Option and any exercise of such Purchase
Option by Servicer or any other holder thereof shall be subject, in each case,
to the conditions that (i) no Event of Default, Potential Event of Default or
Servicer Event of Default has occurred and is continuing and (ii) both before
and after giving effect to such purchase the Note Balance does not exceed the
lesser of (A) the Borrowing Base and (B) the Note Purchase Obligation Limit. If
not exercised earlier, the Purchase Option with respect to any Charged-Off Asset
shall automatically terminate (i) once the Related Loan is no longer a
Charged-Off Asset; provided, however, that if such Purchased Asset subsequently
becomes a Charged-Off Asset, the related Purchase Option shall again be
exercisable, (ii) upon the acquisition, by or on behalf of Seller, of title to
the Related Property through foreclosure or deed in lieu of foreclosure,
(iii) upon the modification or pay-off, in full or at a discount, of such
Charged-Off Asset in connection with a workout, (iv) upon a repurchase or
substitution of a Charged-Off Asset pursuant to Section 6.1(b) or (v) on the
Business Day immediately preceding the last day of the next calendar quarter
after the Payment Date upon which the related Purchase Option first became
exercisable. The sum of the Outstanding Principal Balances of Purchased Assets
with respect to which Servicer may exercise its Purchase Option on any date of
determination before the Facility Maturity Date shall not exceed 10% of the
highest Eligible Asset Amount of any month during the 12 month period
immediately preceding such date of determination.

(ii) Upon a Purchased Asset becoming a Charged-Off Asset, Servicer or its
assignee, as applicable, may exercise the Purchase Option by providing Indenture
Trustee, Custodian and the Note Purchaser Agent at least five days prior written
notice thereof (the “Purchase Option Notice”), which notice shall specify a cash
exercise price at least equal to the Option Price. The Purchase Option Notice
shall be delivered in the manner specified in Section 6.1(c)(i). The exercise of
any Purchase Option pursuant to this clause (ii) shall be irrevocable.

(iii) Unless and until the Purchase Option with respect to a Charged-Off Asset
is exercised, Servicer shall pursue such other resolution strategies available
hereunder with respect to such Charged-Off Asset, including, without limitation,
workout and foreclosure, as Servicer may deem appropriate and consistent with
the terms of this Agreement (including Section 4.1(i)), in each case with a view
towards the maximization of the recovery on such Purchased Asset for the benefit
of the Secured Parties (as a collective whole) on a present value basis.

 

29



--------------------------------------------------------------------------------

(iv) Servicer shall act on behalf of the Purchaser and for the benefit of the
Secured Parties in negotiating and taking any other action necessary or
appropriate in connection with the exercise of a Purchase Option, including the
collection of all amounts payable in connection therewith. Any sale of a
Charged-Off Asset (pursuant to a Purchase Option) shall be without recourse to,
or representation or warranty by, Purchaser, Custodian, Indenture Trustee, the
Note Purchaser Agent, the Note Purchaser, the New Note Purchaser, Servicer or
Seller (other than a representation, on the part of the Purchaser, that the
Purchaser owns such Asset and such transfer by Purchaser is free and clear of
any Lien created by the Purchaser).

(v) Upon exercise of a Purchase Option, Servicer or its assignee, as applicable,
shall be required to pay the Option Price on the Payment Date immediately
following the date Servicer or its assignee, as applicable, exercises its
Purchase Option, and the Option Price shall be deposited into the Collection
Account to be included as a part of Collections applied on such Payment Date
pursuant to Section 8.2(b) of the Indenture. Upon receipt of an Officer’s
Certificate from Servicer to the effect that such deposit has been made,
Purchaser and Indenture Trustee shall execute and deliver such instruments of
transfer or assignment, in each case without recourse, as shall be provided to
it and are reasonably necessary to vest in Servicer or its assignee, as
applicable, ownership of the Charged-Off Asset. Upon receipt of a request for
release and receipt of documents, the party then holding the related Purchased
Asset File shall release or cause to be released to Servicer or its assignee, as
applicable, the related Purchased Asset File.

(vi) Servicer may sell or purchase, or permit the sale or purchase of, a
Charged-Off Asset only on the terms and subject to the conditions set forth in
this Section 6.1.

(vii) Servicer shall provide to the Note Purchaser Agent, the Indenture Trustee
and/or the Purchaser, upon the request of such party, all such documentation
reasonably requested by such Person in connection with any determination of Fair
Market Value for purposes of this Section 6.1(c).

Section 6.2 Optional Sales.

(a) Prior to the occurrence of an Event of Default or a Potential Event of
Default, on any Optional Sale Date, Purchaser shall have the right to sell and
assign to one or more Persons (each such Person, an “Optional Sale Acquiror”)
all or a portion of the Collateral one or more Purchased Assets designated by
the Purchaser (each, an “Optional Sale”) in connection with a prepayment of all
or a portion of the Notes, as an Optional Prepayment pursuant to Section 2.7(c)
of the Indenture, subject to the following terms and conditions:

(i) The Purchaser shall have given the Indenture Trustee and the Note Purchaser
Agent at least 10 Business Days’ (or such lesser time period as may be approved
by the Indenture Trustee and the Note Purchaser Agent) prior written notice of
its intent to effect an Optional Sale (it being understood that Purchaser shall
have the right to withdraw any such notice);

 

30



--------------------------------------------------------------------------------

(ii) Any Optional Sale shall be in connection with a Term Securitization;

(iii) Unless an Optional Sale is to be effected on a Payment Date (in which case
the relevant calculations with respect to such Optional Sale shall be reflected
on the applicable Payment Date Report), Servicer shall have delivered to
Indenture Trustee and the Note Purchaser Agent a certificate and evidence to the
reasonable satisfaction of Indenture Trustee and the Note Purchaser Agent (which
evidence may consist solely of a certificate from Servicer) that Purchaser shall
have sufficient funds on the related Optional Sale Date to effect the
contemplated Optional Sale in accordance with this Agreement;

(iv) After giving effect to the proposed Optional Sale and the release and
assignment by the Indenture Trustee to the Optional Sale Acquiror of all or a
portion of the Purchased Assets on any Optional Sale Date, (a) the remaining
Note Balance shall not exceed the lesser of the Borrowing Base and the Note
Purchase Obligation Limit, (b) the representations and warranties contained in
Section 3.1 and Section 3.2 shall continue to be correct in all material
respects, except to the extent relating to an earlier date and (c) neither an
Event of Default nor a Potential Event of Default shall have resulted;

(v) On the related Optional Sale Date, Servicer, Indenture Trustee, Custodian,
Backup Servicer and Secured Parties, as applicable, shall have received, as
applicable, in immediately available funds, an amount equal to the sum of
(a) the portion of the Note Balance to be prepaid in connection with such
Optional Sale plus (b) an amount equal to all accrued and unpaid interest on the
Notes to the extent reasonably determined by the Note Purchaser Agent to be
attributable to that portion of the Note Balance to be paid in connection with
the Optional Sale plus (c) an aggregate amount equal to the sum of all other
amounts due and owing to Servicer, Indenture Trustee, Custodian, Backup Servicer
and the Secured Parties under this Agreement and the other Basic Documents, to
the extent accrued to such date and to accrue thereafter to the next Payment
Date (including, without limitation, termination payments and any other payments
owing to the Hedge Counterparties in respect of the termination of any Interest
Rate Hedges) in each case to the extent attributable to the Purchased Assets
released to the Purchaser in connection with such Optional Sale; provided, that
the Indenture Trustee and the Note Purchaser Agent shall have the right to
determine whether the amount paid (or proposed to be paid) by Purchaser on the
Optional Sale Date is sufficient to satisfy the requirements of clauses (iii),
(iv) and (v) and is sufficient to reduce the Note Balance to the extent
requested by Purchaser in connection with the Optional Sale; and

(vi) On or prior to the 2nd Business Day preceding each Optional Sale Date,
Purchaser (or Servicer, on behalf of the Purchaser) shall have delivered to
Indenture Trustee, the Note Purchaser Agent and Custodian a list specifying all
Assets to be sold and assigned pursuant to such Optional Sale.

 

31



--------------------------------------------------------------------------------

(b) In connection with any Optional Sale, following payment and receipt of the
amounts referred to in clause (v) of Section 6.2(a) above by the Secured Parties
and the other Persons referred to therein, and upon satisfaction of the other
conditions set forth in Section 6.2(a), there shall be sold and assigned to the
Optional Sale Acquiror, without recourse, representation or warranty (other than
that the Purchaser owns such Asset and such transfer by Purchaser is free and
clear of any Lien) all of the right, title and interest of the Purchaser, in, to
and under the Purchased Assets so released to the Optional Sale Acquiror and
such Purchased Assets shall be released from the Lien of the Indenture (subject
to the requirements of clause (iv) above) pursuant to and in accordance with
Section 2.9 of the Indenture.

(c) The Purchaser hereby agrees to pay (and, if the Purchaser does not pay,
Seller agrees to pay) any Assignment Fees, together with the reasonable legal
fees and expenses of the Secured Parties, Backup Servicer, Indenture Trustee and
Custodian in connection with any Optional Sale (including, but not limited to,
expenses incurred in connection with the release of the Lien of the Indenture
Trustee and any other party having an interest in the Collateral in connection
with such Optional Sale).

(d) In connection with any Optional Sale, on the related Optional Sale Date,
Indenture Trustee, on behalf of the Secured Parties, shall, at the expense of
Seller (i) execute such instruments of release with respect to the portion of
the Collateral to be sold, in recordable form if necessary, in favor of
Purchaser or its designee as Purchaser may reasonably request, (ii) deliver any
portion of the Collateral to be retransferred to the Purchaser in its possession
to Purchaser or its designee and (iii) otherwise take such actions, and cause or
permit Custodian to take such actions, as are necessary and appropriate to
release the Lien of the Indenture on the portion of the Collateral to be
released and release and deliver to the Purchaser or its designee such portion
of the Collateral to be released to Purchaser.

Section 6.3 Discretionary Sales.

(a) Prior to the occurrence of an Event of Default or a Potential Event of
Default, on any Discretionary Sale Date, Purchaser shall have the right to
prepay all or a portion of the Note Balance in connection with the sale and
assignment to an unaffiliated third party purchaser or an Affiliated purchaser,
of one or more Purchased Assets (each, a “Discretionary Sale”), subject to the
following terms and conditions:

(i) At least one Business Day prior to each Discretionary Sale Date, Purchaser
shall have given to Seller, the Note Purchaser Agent, Indenture Trustee and
Custodian written notice of its intent to effect a Discretionary Sale (each such
notice, a “Discretionary Sale Notice”), specifying the Discretionary Sale Date
and including a list of all Purchased Assets to be sold and assigned pursuant to
such Discretionary Sale;

(ii) Any Discretionary Sale shall be made by the Purchaser to an unaffiliated
third party purchaser in a transaction (i) reflecting arms-length market terms
and (ii) in which the Purchaser makes no representations, warranties (other than
that the Purchaser owns such Asset and such transfer by Purchaser is free and
clear of any Lien created by the Purchaser) or covenants and provides no
indemnification for the benefit of any other party to the Discretionary Sale;

 

32



--------------------------------------------------------------------------------

(iii) No Discretionary Sale shall be made unless the Eligible Asset Amount is
greater than $100 million at such date of determination;

(iv) Servicer shall deliver to Indenture Trustee and the Note Purchaser Agent a
certificate and evidence to the reasonable satisfaction of Indenture Trustee and
the Note Purchaser Agent (which evidence may be included in the Monthly Report
to be delivered with respect to the Discretionary Sale Date) that (x) Purchaser
shall have sufficient funds on the related Discretionary Sale Date to effect the
contemplated Discretionary Sale in accordance with this Agreement, and (y) the
aggregate Outstanding Principal Balance of the Purchased Assets that are the
subject of the proposed Discretionary Sale to any Affiliate, together with the
aggregate Outstanding Principal Balance of the Purchased Assets sold in all
other Discretionary Sales made in the preceding 12 month period to Affiliates,
shall not exceed 7.5% of the highest Eligible Asset Amount of any month during
the 12 month period immediately preceding such date of determination. In
effecting a Discretionary Sale, Seller may use the Sale Proceeds of sales of the
Collateral to satisfy its remittance obligations hereunder;

(v) After giving effect to the Discretionary Sale and the assignment to Seller
of the Collateral on any Discretionary Sale Date, (a) the remaining Note Balance
shall not exceed the lesser of the Note Purchase Obligation Limit and the
Borrowing Base, (b) the representations and warranties contained in Section 3.1
and Section 3.2 hereof shall continue to be correct in all material respects,
except to the extent relating to an earlier date and (c) neither an Event of
Default nor a Potential Event of Default shall have resulted; and

(vi) On the related Discretionary Sale Date, Servicer, Indenture Trustee,
Custodian, Backup Servicer and the Secured Parties, as applicable, shall have
received, in immediately available funds, an amount equal to the sum of (a) the
portion of the Note Balance to be prepaid in connection with such Discretionary
Sale plus (b) an amount equal to all accrued and unpaid interest on the Notes to
the extent reasonably determined by the Note Purchaser Agent to be attributable
to that portion of the Note Balance to be paid in connection with the
Discretionary Sale plus (c) an aggregate amount equal to the sum of all other
amounts due and owing to Servicer, Indenture Trustee, Custodian, Backup Servicer
and the Secured Parties under this Agreement and the other Basic Documents, to
the extent accrued to such date and to accrue thereafter to the next Payment
Date (including termination payments and any other payments owing to the Hedge
Counterparties in respect of the termination of any Interest Rate Hedges) in
each case to the extent attributable to the Collateral to be sold by Seller in
connection with such Discretionary Sale; provided, that the Indenture Trustee
and the Note Purchaser Agent shall have the right to determine whether the
amount paid (or proposed to be paid) by Seller on the Discretionary Sale Date is
sufficient to satisfy the requirements of clauses (iii), (iv) and (v) and is
sufficient to reduce the Note Balance to the extent requested by Seller in
connection with the Discretionary Sale.

 

33



--------------------------------------------------------------------------------

(b) In connection with any Discretionary Sale, following payment and receipt of
the amounts referred to in clause (vii) above to the Secured Parties and the
other Persons referred to therein, there shall be sold and assigned to such
Person as is directed by the Purchaser without recourse, representation or
warranty (other than that the Purchaser owns such Purchased Asset and such
transfer by Purchaser is free and clear of any Lien created by the Purchaser)
all of the right, title and interest of Purchaser in, to and under the portion
of the Collateral so purchased and such portion of the Collateral so purchased
shall be released from the Lien of the Indenture (subject to the requirements of
clauses (iii), (iv), (v) and (vi) above) pursuant to and in accordance with
Section 2.9 of the Indenture (subject to the requirements of clause (v) above).

(c) The Purchaser hereby agrees to pay (and, if the Purchaser does not pay,
Seller agrees to pay) any Assignment Fees together with the reasonable legal
fees and expenses of the Note Purchaser, the New Note Purchasers, the Note
Purchaser Agent, the Indenture Trustee and the Secured Parties in connection
with any Discretionary Sale (including, but not limited to, expenses incurred in
connection with the release of the Lien of the Indenture Trustee).

Section 6.4 Application of Proceeds of Optional Sale or Discretionary Sale. Any
Sale Proceeds received in connection with an Optional Sale or a Discretionary
Sale shall be deposited into the Interest Collection Subaccount (to the extent
constituting Interest Collections) and into the Principal Collection Subaccount
(to the extent constituting Principal Collections), to be applied in accordance
with this Agreement, the Indenture and the other Basic Documents.

Section 6.5 Procedures for Repurchase of Purchased Assets. On the date of any
sale, substitution or repurchase by Seller of any Purchased Asset pursuant to
Section 6.1, Section 6.2 or Section 6.3, Purchaser shall deliver to Seller the
following:

(a) the Loan Note, if any, representing such Purchased Asset, indorsed to
Seller;

(b) a Loan Assignment Document, in form and substance reasonably satisfactory to
Seller or Servicer, as the case may be, effecting the Assignment (as of such
date) by Purchaser to Seller or Servicer, as the case may be, of the applicable
Purchased Asset; and

(c) any other documents, certificates or records relating to the applicable
Purchased Asset in the possession of Purchaser, Servicer or Indenture Trustee.

Section 6.6 Annual Designation of Non-Securitizable Loans and Removal from
Borrowing Base. On each anniversary of the Closing Date (or, if such day is not
a Business Day, the next Business Day), the Note Purchaser Agent may designate,
by notice to Seller and Purchaser, one or more Eligible Assets that the Note
Purchaser Agent has determined in its reasonable discretion, would be ineligible
for inclusion as funded collateral in a term securitization that is rated by
S&P, Moody’s and/or Fitch (such Loans, “Non-Securitizable Loans”). Thereafter,
each Non-Securitizable Loan shall be excluded from (and not thereafter included
in) the Borrowing Base within 30 days after such notice.

 

34



--------------------------------------------------------------------------------

Section 6.7 Delivery of Financial Statements. Each of Seller and Servicer shall
deliver, or cause to be delivered, to Purchaser (with a copy to the Backup
Servicer):

(a) within 60 days following the last day of each fiscal quarter of Seller and
Servicer, as the case may be, a copy of Seller’s and Servicer’s unaudited
financial statements for such fiscal quarter; and

(b) within 90 days following the last day of each fiscal year of Seller and
Servicer, as the case may be, a copy of Seller’s and Servicer’s audited
financial statements for such fiscal year.

Seller and Servicer will each continue to prepare audited financial statements
sufficient to meet the requirements of this Section 6.7 at all times through and
including the Final Termination Date. So long as NewStar Financial, Inc. remains
Servicer, each financial statement delivered pursuant to Section 6.7(a) or
Section 6.7(b) shall be accompanied by a certificate of an Authorized Officer of
Servicer which sets forth the Consolidated Tangible Net Worth of NewStar
Financial, Inc. as of the date of the related financial statements, and contains
a certification to the effect that, as of such date, either (1) a Servicer Event
of Default pursuant to clause (g) of the definition thereof had occurred and was
continuing or (2) no such Servicer Event of Default had occurred and was
continuing.

Section 6.8 Inspection.

(a) Each of Seller and Servicer shall provide Purchaser, Indenture Trustee,
Backup Servicer, and the Note Purchaser Agent with ongoing access to (i) any and
all Loan Documents and other documents in its possession with respect to any
Purchased Asset, (ii) the accounts, records, procedures, documents and computer
systems maintained by Seller, Servicer and their respective Affiliates with
respect to origination and servicing of the Purchased Assets and (iii) a
knowledgeable officer of Seller and Servicer to respond to questions and provide
information with respect to the origination and servicing of the Purchased
Assets.

(b) Seller and Servicer each shall provide the access described in
Section 6.8(a) during the period beginning on the Closing Date and continuing
through and including the date on which the Note Balance has been reduced to
zero and all other amounts due on the Notes have been paid in full, at such
times as Purchaser, Backup Servicer, Indenture Trustee or the Note Purchaser
Agent, as the case may be, may direct, but only upon reasonable notice and
during the normal business hours of the respective offices of Seller or
Servicer, as the case may be. Nothing in this Section 6.8 will affect the
obligation of Seller or Servicer, as the case may be, to observe any Applicable
Law or confidentiality obligation prohibiting disclosure of information or to
observe any licensing or similar agreement to which it is subject.

Section 6.9 Reporting Requirements. Seller and Servicer shall:

(a) promptly notify Purchaser (with a copy to the Backup Servicer) in writing of
any Event of Default or Potential Event of Default of which Seller or Servicer,
as the case may be, has actual knowledge or notice, which notice shall specify
the nature and circumstances of such Event of Default or Potential Event of
Default;

 

35



--------------------------------------------------------------------------------

(b) furnish to Purchaser (with a copy to the Backup Servicer) written notice of
any event that is reasonably likely to affect materially and adversely the
ability of Seller or Servicer to perform its obligations under this Agreement as
soon as practicable and in any event within one (1) Business Day after Seller or
Servicer, as the case may be, has knowledge or notice of such event;

(c) promptly furnish to Purchaser such other information regarding (i) the
Purchased Assets, (ii) the Loan Documents, (iii) the Payment Obligations or
(iv) the condition or operations, financial or otherwise, of Seller and
Servicer, in each case as Purchaser may reasonably request; and

(d) furnish promptly to Purchaser and the Note Purchaser Agent all notices
received by it which relate to any restructuring or amendment of any Purchased
Asset that constitutes a DIP Loan.

Nothing contained in this Section 6.9 will affect the obligation of Seller or
Servicer, as the case may be, to observe any Applicable Law or confidentiality
obligation prohibiting disclosure of information or to observe any licensing or
similar agreement to which it is subject.

Section 6.10 Market Gains and Market Losses. Purchaser shall not acquire or
dispose of the Loans for the primary purpose of recognizing market gains or
decreasing market losses.

ARTICLE VII

LIABILITY AND INDEMNIFICATION

Section 7.1 Seller’s Indemnification Obligations. Seller shall indemnify,
defend, and hold harmless Purchaser, Backup Servicer (including in its capacity
as successor Servicer), Indenture Trustee and their respective officers,
directors, agents, partners, members, employees and Affiliates (each, an
“Indemnified Party”) from and against any liability, claim, cost, loss,
judgment, damage or expense (including reasonable attorneys’ fees and expenses)
(collectively, “Losses”) that any such Indemnified Party incurs or suffers as a
result of, or arising out of (a) any of the representations or warranties of
Seller in this Agreement, any other Basic Document or any other document
delivered pursuant to or in connection with this Agreement or any other Basic
Document having been false or incorrect in any material respect when made or
deemed to be made, or a breach by Seller of any of its covenants or agreements
in this Agreement or any other Basic Document, (b) any setoff rights exercised
against Seller under any Purchased Asset by the related Borrower or any other
Obligor or (c) Seller’s obligations and liabilities with respect to, or in
connection with, any Purchased Asset, resulting from facts, events, or
circumstances arising or occurring with respect to such Purchased Asset prior to
the close of business on the related Purchase Date. In no event shall Seller or
any of its Affiliates or any of their respective directors, members, officers,
employees, or agents be liable to any Indemnified Party pursuant to this
Section 7.1 for special, indirect or consequential losses or damages of any kind
whatsoever (including but not limited to lost profits in connection with or
under this Agreement).

 

36



--------------------------------------------------------------------------------

Section 7.2 Servicer’s Indemnification Obligations. Servicer shall indemnify,
defend, and hold the Indemnified Parties harmless from and against any Losses
that Indemnified Parties incur or suffer as a result of, or arising out of any
of the representations or warranties of Servicer in this Agreement, any other
Basic Document or any other document delivered pursuant to or in connection with
this Agreement or any other Basic Document having been false or incorrect in any
material respect when made or deemed to be made, or a breach by Servicer of any
of its covenants or agreements in this Agreement or any other Basic Document. In
no event shall Servicer or any of its Affiliates or any of their respective
directors, members, officers, employees, or agents be liable to any Indemnified
Party pursuant to this Section 7.2 for special, indirect or consequential losses
or damages of any kind whatsoever (including but not limited to lost profits in
connection with or under this Agreement).

Section 7.3 Third Party Claims. If a third party commences any action or makes
any demand against any Indemnified Party for which such Indemnified Party is
entitled to indemnification by any Person (such Person, the “Indemnifying
Party”) under Section 7.1 or Section 7.2 (a “Third-Party Claim”), such
Indemnified Party will promptly notify the applicable Indemnifying Party in
writing of such action or demand; provided, however, that if the Indemnified
Party assumes the defense of the action and fails to provide prompt notice to
the applicable Indemnifying Party, such failure shall not limit, in any way, the
obligation of the applicable Indemnifying Party to indemnify the Indemnified
Party, except to the extent that such failure materially prejudices the ability
of the applicable Indemnifying Party to defend the action. The Indemnifying
Party, with respect to any Third-Party Claim, may, at its own expense and
without limiting its obligation to indemnify the Indemnified Party
(i) participate in the defense of such action with counsel reasonably
satisfactory to the Indemnified Party or (ii) assume the defense of such action
with counsel reasonably acceptable to the Indemnified Party. In any event, the
applicable Indemnifying Party has assumed the defense of any Third-Party Claim,
such Indemnifying Party shall provide the applicable Indemnifying Parties with
copies of all notices, pleadings, and other papers filed or served in such
action. If the Indemnifying Party assumes the defense of any such Third-Party
Claim, the Indemnified Party must consent in writing to the entry of any
settlement or compromise in respect thereof (which consent shall not be
unreasonably withheld or delayed) that attributes liability to the Indemnified
Party and if an Indemnified Party does not consent to the settlement or
compromise within a reasonable time under the circumstances (which “reasonable
time” shall in no event be less than five (5) Business Days following the date
on which the Indemnified Party receives a written request for such consent,
together with a written instrument setting forth all of the material terms of
such settlement or compromise), the Indemnifying Party shall not thereafter be
obligated to indemnify the Indemnified Party in respect of such Third-Party
Claim for any amount in excess of such proposed settlement or compromise.

Section 7.4 Continuing Obligation. Each indemnity in this Agreement is a
continuing obligation, separate and independent from the other obligations of
the parties to this Agreement and survives termination of this Agreement and the
Termination Date, and it is not necessary for any Indemnified Party to incur
expense or make payment before enforcing a right of indemnity conferred by this
Agreement.

 

37



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Costs and Expenses.

(a) Subject to Section 8.1(b), and except as otherwise set forth herein and in
the other Basic Documents, the parties to this Agreement agree to bear their own
respective legal and other costs and expenses incurred in connection with the
implementation and consummation of the Transactions and their respective
obligations under this Agreement and the other documents delivered pursuant to
and in connection with this Agreement from and after the date of this Agreement
(including, without limitation, all fees and disbursements of independent
accountants, income and franchise taxes imposed on each party to this Agreement
and expenses incurred by Servicer in connection with remittance of Distributions
and reports and enforcement of the Purchased Assets).

(b) Notwithstanding Section 8.1(a) but subject to Section 8.1(c), the parties to
this Agreement agree that Seller shall be responsible for, and shall pay when
due and payable, all transfer, filing and recording fees, taxes, costs and
expenses, and all state or county documentary taxes, if any, with respect to the
filing or recording of any document or instrument contemplated by this
Agreement, including any such fees, taxes, costs or expenses incurred in
connection with the execution, delivery and recording of the Assignment, of any
Purchased Asset pursuant to a sale of such Purchased Asset pursuant to
Section 2.1 or a repurchase or substitution of such Purchased Asset pursuant to
this Agreement or any other Basic Document by Seller except as otherwise
expressly provided herein. Seller shall also be responsible for, and shall pay
when due and payable, all legal fees and other costs and expenses incurred in
connection with the preparation, execution, delivery and recording of the Loan
Assignment Document, or otherwise in connection with the Assignment, of any Loan
pursuant to a sale of such Purchased Asset pursuant to Section 2.1 or a
repurchase or substitution of such Purchased Asset pursuant to this Agreement or
any other Basic Document by Seller except as otherwise expressly provided
herein.

(c) Seller shall pay, waive, or cause to be waived, the Assignment Fee payable
with respect to any Assignment or other transfer of such Purchased Asset,
including, without limitation, in connection with the sale of such Purchased
Asset pursuant to Section 2.1 or a repurchase or substitution of such Purchased
Asset by Seller except as otherwise expressly provided herein.

Section 8.2 Receipt of Distributions by Party Not Entitled Thereto.

(a) If, at any time on or after (A) the Acquisition Date with respect to any
Loan, Seller receives a Distribution or (B) the Repurchase Date, if any, with
respect to any Purchased Asset, Purchaser receives a Distribution, then, in
either case, the party receiving such Distribution (such party, the
“Distribution Payor”) shall (i) accept and hold the Distribution for the account
and sole benefit of the other party (such other party, the “Distribution
Payee”), (ii) have no equitable or beneficial interest in the Distribution, and
(iii) deliver the Distribution (free of any withholding, setoff, recoupment, or
deduction of any kind except as required by law)

 

38



--------------------------------------------------------------------------------

promptly (but in the case of a cash Distribution, in no event later than the 2nd
Business Day after the date on which the Distribution Payor receives it) to the
Distribution Payee in the same form received and, when necessary or appropriate,
with the Distribution Payor’s endorsement (without recourse, representation, or
warranty), if applicable, except to the extent prohibited under any Applicable
Law.

(b) If a Distribution received by a Distribution Payor under the circumstances
described in clause (A) or (B) of Section 8.2(a) includes securities, the
Distribution Payor shall, to the extent permissible by law, endorse (without
recourse) or use reasonable efforts to assist the Distribution Payee to cause to
be registered in the Distribution Payee’s name, or such name as the Distribution
Payee may direct (at the Distribution Payee’s sole expense, if Seller is the
Distribution Payee, and otherwise at the Distribution Payor’s sole expense) in
writing and deliver such securities to the Distribution Payee or to such Person
as the Distribution Payee may direct as soon as practicable. Pending such
transfer, the Distribution Payor shall hold the same on behalf and for the sole
benefit of the Distribution Payee, and the Distribution Payor shall have no
legal, equitable or beneficial interest in any such Distribution. Subject to
Applicable Law, and the applicable Loan Documents, the Distribution Payee is
entitled to receive any Distribution to be remitted by the Distribution Payor
under this Agreement without the withholding of any tax. If the Distribution
Payor receives a Distribution that it is required to remit to the Distribution
Payee, the Distribution Payor will furnish to the Distribution Payee such forms,
certifications, statements and other documents as the Distribution Payor may
reasonably request in writing to evidence the Distribution Payee’s exemption
from the withholding of any tax imposed by the United States of America or any
other jurisdiction, whether domestic or foreign, or to enable the Distribution
Payor to comply with any Applicable Laws, and the Distribution Payor may refrain
from remitting such Distribution until such forms, certifications, statements,
and other documents have been so furnished.

(c) If a Distribution received by the Distribution Payor and transferred to the
Distribution Payee pursuant to this Section 8.2 has been made to the
Distribution Payor wrongfully or in error, and is required to be returned or
disgorged by Seller, upon receipt of notice thereof from the Distribution Payor
or actual knowledge thereof by the Distribution Payee, the Distribution Payee
shall promptly return such Distribution to Seller together with all related
interest and charges payable by the Distribution Payor.

Section 8.3 Notices.

(a) All communications, notices or other information sent under this Agreement
shall be in writing, hand-delivered or sent by overnight courier or telecopier
or electronic mail, addressed to the relevant Person at its address, facsimile
number or electronic mail address specified on Schedule 1 or at such other
address or facsimile number as such Person may request in writing. All such
communications and notices shall be effective upon receipt.

(b) If Seller receives any notices, correspondence or other documents in respect
of any Purchased Asset, or the Related Loan or Loan Documents relating to any
Purchased Asset:

(i) prior to the date, if any, on which NewStar Financial is terminated as
Servicer under this Agreement that, to the best of Seller’s knowledge, were not
sent to the Lenders generally (including to Servicer, on behalf of Purchaser),
Seller shall promptly forward them to Servicer; or

 

39



--------------------------------------------------------------------------------

(ii) following the date, if any, on which NewStar Financial is terminated as
Servicer under this Agreement, that, to Seller’s actual knowledge were not sent
to the Lenders generally (including Purchaser), Seller shall promptly forward
them to Purchaser or to its designee (which may include any successor Servicer);
and

(c) Nothing in this Section 8.3 will affect the obligation of Seller or
Servicer, as the case may be, to observe any Applicable Law or confidentiality
obligation prohibiting disclosure of information or to observe any licensing or
similar agreement to which it is subject.

Section 8.4 Exercise of Rights and Remedies.

(a) No amendment of any provision of this Agreement shall be effective unless it
is in writing and signed by the parties to this Agreement and no waiver of any
provision of this Agreement, nor consent to any departure by any party from it,
shall be effective unless it is in writing and signed by the affected party, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

(b) No failure on the part of any party to this Agreement to exercise, and no
delay in exercising, any right or remedy under this Agreement shall operate as a
waiver hereof by such party, nor shall any single or partial exercise of any
right under this Agreement preclude any other or further exercise thereof or the
exercise of any other right or remedy. The rights and remedies of each party to
this Agreement provided herein (i) are cumulative and are in addition to, and
are not exclusive of, any rights or remedies provided by law (except as
otherwise expressly set forth in this Agreement) and (ii) are not conditional or
contingent on any attempt by such party to exercise any of its rights under any
other related document against the other party or any other Person.

Section 8.5 Termination. This Agreement creates and constitutes the continuing
obligation of the parties hereto in accordance with its terms, and shall remain
in full force and effect until the date following which (i) the Revolving Period
has been terminated, (ii) the Note Balance has been reduced to zero and all
remaining amounts due under the Notes have been paid in full, (iii) the
obligations of the Issuer under the Reimbursement Agreement (including, without
limitation, the payment of all L/C Fees and any reimbursement obligations in
respect of any Letters of Credit) have been paid in full and (iv) with respect
to each Letter of Credit, either the L/C Amount has been reduced to zero or a
Cash Collateral Deposit has been made; provided. however, that the rights and
remedies with respect to any breach of any representation and warranty made or
deemed made by Seller pursuant to Article III (as such remedies are set forth in
Article VI and elsewhere in this Agreement) and the indemnification and payment
provisions of Article VII, shall be continuing and shall survive any termination
of this Agreement.

 

40



--------------------------------------------------------------------------------

Section 8.6 Survival; Successors and Assigns; Third-Party Beneficiary.

(a) All representations, warranties, covenants, indemnities and other provisions
made by the parties to this Agreement shall be considered to have been relied
upon by each of the other parties to this Agreement, shall be true and correct
as of the date hereof or such other date provided in Article III or such other
date specified therein, and shall survive (i) the execution, delivery, and
performance of this Agreement and the other documents delivered pursuant to and
in connection with this Agreement and (ii) the expiration of the Revolving
Period or an earlier termination of Purchaser’s obligation to acquire Loans
pursuant to the provisions of this Agreement (with the exception of, in the case
of this clause (ii), Purchaser’s obligation to acquire Loans from Seller
pursuant to Article II and otherwise as specifically provided in this
Agreement).

(b) This Agreement, including the representations, warranties and covenants
contained in this Agreement, shall inure to the benefit of, be binding upon and
be enforceable by and against the parties to this Agreement and their respective
successors and permitted assigns. This Agreement shall inure to the benefit of,
and be enforceable by, each of the Note Purchaser Agent, the Note Purchaser, the
New Note Purchaser and the Issuing Bank in the same manner as if each such
Person were a party to this Agreement.

(c) Except as otherwise expressly permitted in the Basic Documents, no party to
this Agreement may novate or assign its rights, remedies, interests, powers and
privileges, or novate or delegate any of its obligations, under this Agreement,
without the prior written consent of (x) the other parties to this Agreement
(other than the Backup Servicer), which consent shall not be unreasonably
withheld, conditioned or delayed and (y) the Note Purchaser Agent, on behalf of
the New Note Purchaser (which may be given or withheld in its sole discretion).

Section 8.7 Further Assurances. Each party to this Agreement agrees to
(i) execute and deliver, or to cause to be executed and delivered, all such
other and further agreements, documents and instruments and (ii) take or cause
to be taken all such actions as any other party may reasonably request to
effectuate the intent and purposes, and to carry out the terms of this
Agreement, including, subject to the limitations contained herein, (A) the
procurement of the Required Consents and (B) in the case of Seller, the
authorization of such additional financing statements and continuation
statements and other documents that may reasonably be requested by Purchaser,
the Note Purchaser Agent or Indenture Trustee or that may be required by law to
preserve more fully the interest of Purchaser or Indenture Trustee in the
Purchased Assets, its rights under the related Loan Documents and Payment
Obligations, or the security interest granted pursuant to Section 2.8.

Section 8.8 Parties’ Other Relationships. Each party to this Agreement and any
of its Affiliates may engage in any kind of lawful business or relationship with
any Borrower, any other Obligor or any of their Affiliates without liability to
the other party, or any obligation to disclose such business or relationship to
the other party.

 

41



--------------------------------------------------------------------------------

Section 8.9 Entire Agreement; Conflict.

(a) This Agreement and the other Basic Documents constitutes the entire
agreement of the parties hereto with respect to the respective subject matter
hereof, and supersedes all previous and contemporaneous negotiations, promises,
covenants, agreements, understandings, and representations on such subjects, all
of which have become merged and finally integrated into this Agreement and the
other Basic Documents.

(b) If there is any inconsistency or conflict between this Agreement and any of
the other documents delivered pursuant to or in connection with this Agreement,
the provisions of this Agreement shall govern and control.

Section 8.10 Counterparts; Telecopies. This Agreement may be executed by
telecopy, or in portable document format (PDF) sent by electronic mail and in
each case in multiple counterparts and all of such counterparts taken together
shall be deemed to constitute one and the same instrument. Transmission by
telecopier of an executed counterpart of this Agreement shall be deemed to
constitute due and sufficient delivery of such counterpart. Each fully executed
counterpart of this Agreement shall be deemed to be a duplicate original.

Section 8.11 Relationship Among Seller, Purchaser and Certain Other Entities.
The relationship between Seller and Purchaser shall be that of seller and buyer.
Neither is a trustee or agent for the other, nor does either have fiduciary
obligations to the other. This Agreement shall not be construed to create a
partnership or joint venture between or among the parties to this Agreement or
any of their respective Affiliates. Seller acknowledges that none of the
Purchaser or any of its Affiliates is acting in an advisory or fiduciary
capacity to Seller, Servicer or their respective Affiliates in connection with
this Agreement or otherwise in connection with the transaction.

Section 8.12 Severability. If any one or more of the covenants, agreements,
provisions or terms of this Agreement is held invalid, illegal or unenforceable,
then such covenants, agreements, provisions or terms will be deemed severable
from the remaining covenants, agreements, provisions or terms of this Agreement
and will in no way affect the validity, legality or enforceability of the other
provisions of this Agreement or the rights of the New Note Purchaser, the Note
Purchaser and the Note Purchaser Agent.

Section 8.13 GOVERNING LAW; JURISDICTION. (a) THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS EXCEPT SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO THE NON-EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK OR ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY AND ANY APPELLATE
COURT HAVING JURISDICTION TO REVIEW THE JUDGMENTS THEREOF. EACH OF THE PARTIES
HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO
VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.

 

42



--------------------------------------------------------------------------------

Section 8.14 WAIVER OF TRIAL BY JURY (a). EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED OR
DELIVERED PURSUANT HERETO.

Section 8.15 Subrogation. To the extent that any Indemnified Party enforces any
claim for indemnification or other right, claim or remedy under this Agreement
and receives or has the right to receive payment or another remedy from any
other Person in respect of such right, claim or remedy, the parties to this
Agreement agree that to the extent permitted by law and the Loan Documents,
without the need for further action on the part of any party, the indemnifying
party shall be subrogated to the rights of such Indemnified Party against such
other Person, with respect to such right, claim or remedy.

Section 8.16 Updating List of Authorized Officers. The Persons initially
constituting the Authorized Officers of Servicer and Seller are as set forth in
Exhibit D and Exhibit E, respectively. Servicer and Seller may from time to time
designate the individuals who are authorized to act as “Authorized Officers”
with respect to such Person pursuant to an Officer’s Certificate distributed to
Indenture Trustee, Issuer and the Note Purchaser Agent.

Section 8.17 Confidentiality.

(a) Each of the Secured Parties, Servicer, the Custodian, the Indenture Trustee,
the Backup Servicer and Seller shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of this Agreement and all
information with respect to the other parties, including all information
regarding the business of Seller and Servicer hereto and their respective
businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
each such party and its officers and employees may (i) disclose such information
to its external accountants, investigators, auditors, attorneys, investors,
potential investors or other agents engaged by such party in connection with any
due diligence or comparable activities with respect to the transactions and
Assets contemplated herein and the agents of such Persons (“Excepted Persons”);
provided, however, that each Excepted Person shall, as a condition to any such
disclosure, agree for the benefit of the Secured Parties, Servicer, the
Custodian, the Indenture Trustee, the Backup Servicer and Seller that such
information shall be used solely in connection with such Excepted Person’s
evaluation of, or relationship with, Seller and its affiliates, (ii) disclose
the existence of this Agreement, but not the financial terms thereof,
(iii) disclose such information as is required by Applicable Law and
(iv) disclose this Agreement and such information in any suit, action,
proceeding or investigation (whether in law or in equity or pursuant to
arbitration) involving any of the Basic Documents or any Interest Rate Hedge for
the purpose of defending itself, reducing its liability, or protecting or
exercising any of its claims, rights, remedies, or interests under or in
connection with any of the Basic Documents or any

 

43



--------------------------------------------------------------------------------

Interest Rate Hedge. It is understood that the financial terms that may not be
disclosed except in compliance with this Section 8.17(a) include, without
limitation, all fees and other pricing terms, and all Events of Default,
Servicer Event of Defaults, and priority of payment provisions.

(b) Anything herein to the contrary notwithstanding, Seller and Servicer each
hereby consents to the disclosure of any nonpublic information with respect to
it (i) to the Custodian, the Indenture Trustee, the Backup Servicer or the
Secured Parties by each other, (ii) by the Custodian, the Indenture Trustee, the
Backup Servicer or the Secured Parties to any prospective or actual assignee or
participant of any of them provided such Person agrees to hold such information
confidential, or (iii) by the Indenture Trustee and the Secured Parties to any
commercial paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to any Purchaser, as applicable, and to any officers, directors,
employees, outside accountants and attorneys of any of the foregoing, provided,
each such Person is informed of the confidential nature of such information. In
addition, the Secured Parties and the Indenture Trustee, may disclose any such
nonpublic information as required pursuant to any law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings (whether or not having the force or effect of law).

(c) Notwithstanding anything herein to the contrary, the foregoing shall not be
construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known; (ii) disclosure of any and all information (a) if
required to do so by any applicable statute, law, rule or regulation, (b) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any respects of the Secured Parties’, the Indenture Trustee’s or the
Backup Servicer’s business or that of their affiliates, (c) pursuant to any
subpoena, civil investigative demand or similar demand or request of any court,
regulatory authority, arbitrator or arbitration to which the Secured Parties,
the Custodian or the Indenture Trustee, the Backup Servicer or an officer,
director, employer, shareholder or affiliate of any of the foregoing is a party,
(d) in any preliminary or final offering circular, registration statement or
contract or other document approved in advance by Seller or Servicer or (e) to
any affiliate, independent or internal auditor, agent, employee or attorney of
the Custodian or Indenture Trustee, the Backup Servicer having a need to know
the same, provided, that the Collateral Custodian or Indenture Trustee, the
Backup Servicer advises such recipient of the confidential nature of the
information being disclosed; or (iii) any other disclosure authorized by Seller
or Servicer.

[SIGNATURE PAGE FOLLOWS]

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Sale and Servicing Agreement by their duly authorized officers as of the date
first set forth above.

 

NEWSTAR FINANCIAL, INC., as Seller and as Servicer By:  

/s/ JOHN J. FRISHKOPF

Name:   John J. Frishkopf Title:   Treasurer

NEWSTAR WAREHOUSE FUNDING 2005 LLC,

as Purchaser

By:   NEWSTAR FINANCIAL, INC.,   its designated manager By:  

/s/ JOHN J. FRISHKOPF

Name:   John J. Frishkopf Title:   Treasurer LYON FINANCIAL SERVICES, INC., as
Backup Servicer By:  

/s/ JOSEPH ANDRIES

Name:   Joseph Andries Title:   Senior Vice President

[Signature Page to Amended and Restated Sale and Servicing Agreement]



--------------------------------------------------------------------------------

Schedule 2

Concentration Account

 

Bank Name

 

Account

 

Account Number

U.S. Bank National Association   Concentration Account   786577-700 Wachovia
Bank National Association   Concentration Account   2000032625215

 

2